Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 1 of 87 PagelD #: 1068

To be argued by:
Caroline R. Donhauser
(15 minutes)

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

 

THE PEOPLE OF THE STATE OF NEW YORK, Appellate Division

Docket Number

Respondent, 2017-02694

-agai t- :
gaan Kings County
LORENZO McGRIFF, toa Number

Defendant-Appellant.

 

 

RESPONDENT'S BRIEF

 

LEONARD JOBLOVE

VICTOR BARALL

CAROLINE R. DONHAUSER
Assistant District Attorneys

of Counsel

Telephone: 718-250-2487
Email: DonhausC@BrooklynDA.org

December 7, 2018

ERIC GONZALEZ
DISTRICT ATTORNEY KINGS COUNTY
RENAISSANCE PLAZA
350 JAY STREET
BROOKLYN, NEW YORK 11201-2908
(718) 250-2000
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 2 of 87 PagelID #: 1069

TABLE OF CONTENTS

Page
TABLE OF AUTHORITIOG ¢2 ii saa ooo 0s DS BS Re RO eRe wae eee eee ea eee Dat
PRELIMINARY STATEMENT 265 sche eee ce ew ew RMA Rw eee wa ee 1
STATEMENT OF FACTS ..........2-20000: sgn an oon hm age ee Ewes 2
ENEYOEMCELON 252s Se E MEER EIR ER Eee ee 2
wry SSISCELON SLEEPERS GS RET ETE Ge BEET ELEC TAR awa came 2
HG TEted pea eee eee REESE OE OEE EEN ES Ee ee EERE We Re 6
The People’ Ss Case 16. ees S PPD SPR ER WERTH ISS Sew see sw ease se 6
The Défense CASE 2. eee cc eee eee eee eee eee eee eee 14
The VEEGiecr ahd: SGNUGNES cisseawiwa wees Wee SD ewe Raw EE Ee aU ED 21
POINT I -
DEFENDANT'S CLAIM THAT THE PEOPLE FAILED TO DISPROVE
HIS JUSTIFICATION DEFENSE IS UNPRESERVED AND WITHOUT
MERIT. MOREOVER, THE VERDICT WAS NOT AGAINST THE WEIGHT
OW THE BNIBSNGE: Sac as a Si SaPeSi Vii se Si Bway aa sigewawe yey 23
POINT II -
DEFENDANT’S CLAIMS REGARDING THE PROSECUTOR'S CROSS-
EXAMINATION OF DEFENDANT AND HIS SUMMATION ARE MOSTLY
UNPRESERVED. FURTHERMORE, THE PROSECUTOR'S CONDUCT WAS |
PROPER, AND ANY ERROR WAS HARMLESS. .....c0ceseeeediuseee 33
A. Defendant’s Claims Regarding the Prosecutor's
Cross-Examination of Defendant Are Unpreserved and
Withowt Mertt: -Si SiGe Sel Shel Ss lel G ie i eS kwca dae 33
B. Defendant’s Claims Regarding the Prosecutor's
Summation Remarks Are Unpreserved and Without
MELit. 2c eee ee ee ee et eee eee tee eens 38

POINT III -
DEFENDANT DID NOT PRESERVE HIS CLAIM THAT THE COURT

ERRED IN FAILING TO INSTRUCT THE JURY TO CEASE
DELIBERATIONS IF IT ACQUITTED DEFENDANT OF ATTEMPTED
FIRST-DEGREE ASSAULT ON JUSTIFICATION GROUNDS, AND IN
SUBMITTING A VERDICT SHEET THAT OMITTED SUCH AN
INSTRUCTION. REVIEW IN THE INTEREST OF JUSTICE IS
UNWARRANTED, BECAUSE THE JUSTIFICATION CHARGE AS A
WHOLE CONVEYED THE CORRECT LAW AND THE EVIDENCE
DISPROVING JUSTIFICATION WAS OVERWHELMING. .........-2.05. 43
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 3 of 87 PagelD #: 1070

TABLE OF CONTENTS (cont'd)

POINT IV -
DEFENDANT'S CLAIM THAT THE SECOND-DEGREE ASSAULT COUNT
WAS RENDERED DUPLICITOUS BY THE PROSECUTOR’S SUMMATION
IS UNPRESERVED AND WITHOUT MERIT. sii eivabieseieieieeias 59

POINT V -
DEFENDANT'S CLAIM THAT THE COURT IMPROPERLY PRECLUDED
TESTIMONY OF DEFENDANT'S WIFE IS UNPRESERVED AND

MERITLESS. IN ANY EVENT, ANY ERROR WAS HARMLESS. ....... 63
POINT VI -

DEFENDANT DID NOT MAKE OUT A PRIMA FACIE CASE OF

DISCRIMINATION BY THE PROSECUTOR IN JURY SELECTION. ..... 68
POINT VII -

THE SENTENCE WAS NOT EXCESSIVE. cs cease cess aew caeeweea ees 76
GONGLUGION Si Si Rs SeBRRERSE CISL SS SERS EREGEGEEGEL EE R2e ike eiR ad ees 77
PRINTING SPECIFICATIONS STATEMENT .......-0-ceceeeceeeevueceues 78

i
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 4 of 87 PagelD #: 1071

TABLE OF AUTHORITIES

 

 

 

 

 

 

 

Page (s)

CASES
Batson v. Kentucky,

476 U.S. 79 (1986)... ee ee ee 69, 73, 75
Brooks v. Lee,

2016 U.S. Dist. LEXIS 176859, at *29 (S.D.N.Y. Dec.

19, 2006) (Magistrate’s Report), adopted, 2017 U.S.

Dist. LEXIS 9644 (S.D.N.Y. Jan. 23, 2017) ....... 0. ee eee eee 48
People v. Adamo,

309 A.D.@d G08 (2d Dep’ t 2003) .s..ce isi asst es Se aise es Bi Bees 42
People v. Allen,

149 A.D.3d 764 (2d Dep’t 2017) .. 2... eee ee ee ee ccna 45
People v. Allen, 4

24 Nac. Aad CAOLAY catauk ee we ea wad we me ee ae we eS Be mle yo E 59
People v. Armonte,

267 A.D.2@d G45 (26 Deptt BOOT) ¢ occ. geek ee epee ea ee ee eee ee a ee 4?
People v. Arroyo,

TT ON.Y.2d G47 (1991)... ee ee et eee tees 66
People v. Aska,

Gl Ni¥s2@d GS7S (1GSRY se sies ce FRESE ES ELSE ESSE EE STE e eas 64
People v. Barreto,

70 Aibiad Sea (let Beplit 20M) as rete e eee sa es 30, 46, 48, 58
People v. Braithwaite,

LoS: Avkea@d 82S (ad: Beptt AGT) wsesmea aw ewe eae me a we 47, 51, 53
People v. Breckenridge,

162 A: Dasd 425 (Let Bap’ t 201-7) cea erwawaae mem eee meas ems wees a7
People v. Brown,

OF Ne te SOO (20027) sais cm eae ee wa ye ew ew Ree we ee eee ee 68, 70
People v. Castro,

131 A.D.2d 771 (2d Dep’ t 1987) 2... .. eee ee ee ee ees 49, 58
People v. Childress

Bl N.Y.2d 263 (1993) .. ccc ee ee ee ee ee 69, 72

iii
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 5 of 87 PagelID #: 1072

People v. Colasuonno,
135 A:D.3d 416 (lsat Dep’ t 2016) sisi ci gists essesiv es isesiiz: 58

People v. Copeland,
197 AcDigd 629 (2d Deplt 1993) wiecvisaseiseeeeeeiviveweiaed 71

 

People v. Cosby,
200 A. D.éd G82 GBS (2d Dept 1994) csevceasewe demise cvesws eve 27

People v. Creekmmur,
Loy Avbeatth LOSe (ead Dept 206) wees esac es ae RH REE WER EER ERS 37

 

People v. D’Arton,
2a8 B.D Fle. (Se Beppe t.. POO) win ao eee ea eee ee RE REE ER Se 65

People v. Daggett,
150 A.D.3d 1680 (4th Dep’t 2017)........ eee eee ee eee 46, 58.

People v. Estevez,
SE Ri Diaed 1232 (2a Deptt 2012) cies sie eee ee Si CE Aiea a ieads 64

People v. Feuer,
Li A: PsSd 633. (2d Dep!t 2004) iaisaussieisieigaveeeucaeas 45, 49

People v. Fitzgerald,
120 A.D. 3a S06 (246 DeplE 2014) ai siviseeiviviveweveceeeeeazen 46

People v. Flecha,
GO N.Yw2d 766 (LSBS) ease ewe Wee Se He MEME REM ewe we ENw aw aes wee 24

People v. Fletcher,
2018 N.Y. App. Div. LEXIS 7678, 2018 N.Y. Slip Op.
BTI44 (2 Dep! tb News b4; BOR) ce wiwiveeiaeiessewiviwewer 46, 53

 

People v. Ford,
6G: NuYs2d 478 (1905) .secaca se ee@amimaw abe Se wee awa wa wee ewes .. 2B

People v. Francis,
155 A.0.3d 1059 (20 Dep't 2OLT) asesesw sweets ieee mew ew ewes es 72

People v. Frazier,
125 Avll,3a 552. (186 Dep't 202.5) wee eeee ee meee we we Nem em ee ae 65

People v. Grey,
2B2 A.D.2d 544 (2d Dep't 2001) . 2... ccc eee eee eee 30

People v. Gueye,
81 A:Di3sd O74 (2a Dept 2011) coi cscs eb ee dias cise ieee. 46

iv
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 6 of 87 PagelID #: 1073

People v. Hecker,
16 Ny¥.3ed G25" (BOLO) eee sei se Pere ee eGis EERSTE 68, 69, 71, 72

People v. Henegan,
is0 AvD. 20 606 (2d Dept LOSS) wcswisins sid seisieiss sie acales 30

 

People v Henry,
244 A.D.2d 424 (2d Dep’t 1997)... eee eee eee eee ees 32

People v. Hines,
29 A.D.3d 968 ¢3e. Dep't, 2007) ssessswcweewew aw eee ee eee SRE wee eS 60

People v. Holmes,
1 A.D Se Cd. Des! t, BOOS o 2 oe ey wale eae eae eee ee eee eS 46

People v. James,
D9 N.Y.2d 264 (2002) .. ce ee ee eee ee eee eee eee 73

People v. Jenkins,
Sa Ni¥.2d 1001 (LOGS) aces cae eee eT eee ee eee ceca ieee 70

 

People v. Jung,
22 AGDiad SOG (2d Deptt 2005) siaeseeeeidegawad ieee eed aeies aia 44

People v. Kaid,
45 Buby sa Ol? (ed Dent tt A2UOU) swewemewewe waa eu ee wie wame 60, 61

People v. Kassebaum,
95 N.Y.2d 611 (2001) .......... Lee A RE RGR ED EMSRS N RS HERE EWES 45

 

People v. Kaval,
154 A.D.3d 875 (2d Dep’t 2017) ..eceee eee ve eden ieee meme a's 38

People v. Kello,
96 N.¥.2d 740 (2001) .. 1. ee ee ee ee eee 67

People v. King,
B85 A.D.3d 820 (2d Dep’t 2011) ..... Le es 59

People v. LaGuerre,
2G AsDs3d 820° (2a Depit 2006) :eeei gegen: WERE RSM EER SS ESSER EE 45

People v. Lane,
2ONG¥iSd B86 (2000) cievssea cesaevesiasa ee eis isseiviwiwaesans 64

People v. Lemaire,
Le Aebi sd 58a (ed Wepre LESa) seawam ewe wee wee Ey Ee eae g 32

 
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 7 of 87 PagelD #: 1074

People v. Lewis,
i534 A: Do 3d 1329 (4th Deplt 2017) esc e hae ecs Gees ee ee ei ee eee: 37

People v. Lowe,
224 AsDi2d 364 (2d Depl’t V9S6) . sees ees ieee eee ee eee eee PESTS: ids

People v. Mothon,
264 A.D.20 568 (3d Dept 200) seccsccaveees eave wa ei weweaiaes 32

People v. Palmer,
34 A.D.3e 7OL (2d. Bep’t 2006) «i ccuy ev cawkeeecwaw eens 46, 49, 58

People v. Ramsundar,
Lao Fi... 60 Boe (Be Mer SOLES on ym ee ew em Bm Be Bw ew BE ey, mew OL we 64

People v. Rogers,
161 A.D.3d 1013 (2d Dep’t 2018)... .. eee eee ee eee 37, 38

People v. Samuels,
99 NiNi@d 2O (BOOR) shi ee ch esGa Ghee bb bs GREER EERE LES RITIG 47

 

People v. Santos
105 AsDssd 1064 (2d Dep’t 2013) ssiawee civ eieieceigieess 68, 69

People v. Scharpt,
GO B: Dad LICL (3d: Deni t: 2009) cieieicseiaiaiaiwisawe as weweis 27

 

People v. Smith,
PS A. Dod 4.6 ChSt Peper WSST) cece me ee wea ER ESERERE BS Cea 40

People v. Snyder,
4600 A.D.3cG L367 (4th Dep't 2042) cp ececweweeevnweweewes eawes 60

People v. Soriano,
18B A.D.2d 420 (1st Dep’t 1992) .... 2... ee es 28

 

People v. Sparks,
29 N.Y¥.3d 932 [2017] .... 2... ee 23, 24

People v. Terk,
24 AV.DGgd LOSS (3a Depit: 4ZOGS) igtsi Sissies i sisi ei ss Ri Re ReGei ss 30

People v. Thompson,
62 A: D.3d B17 (2d Dept 2009) sicieiaisuseaeeeeieeuedsdes ‘37, 42

 

People v. Troche,
147 AecBeee: 319 toe Dept DS8S) ssawenewmecewems ‘Bemeaes Zi, 32; 41

Vi
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 8 of 87 PagelID #: 1075

People v. Varela,

 

 

L164 A. D.2d 924 (2d Deprt LOO) cee eee ee ESE SERENE SETS E 30
People v. Velez,

Tat As D.3d 229 (list Dep!t 2015) sissaieitiwssevisseessees 47, 53
People v. Vidal,

222 A. Di2d S53 (2d Dept 12995) .csscesee aces tawlwewewew estes es 71
People v. Wahedi,

301 AD. 2d S41 (2d Dep't 2003) csseeeceew ye eee we wee eee ee mee ee 23
People v. White,

66 A.D.3d G85 (18t Dep't 2009) wes ek ac eee ean ee Ew Re me ee mo 48
People v. Willingham,

253. A.D.2d 533 (2d Dép’t 1998)... were eee were ene ene en nnnes 70
People v. Wright,

62 A: Di3d $16 (2d Dep’ t 2009) Sicee ceed ec esis ea dees ieee es aegis 34
Rivera v. Anilesh,

GM Sd 627 (POOR) asaiadeae Si ssas asd ssewVewWsseseeeaeeeae deers 65
In. re. Ky,

PON Yi 2d 4290 (L886) civ wes etic ees eee wee Se S ERR MES ewe ee wee 24
STATUTES
C.PLL. § 270.25 ll eens 4, 73
Bulbs ‘§ BS5s38 ae se wew eee ee ee es eK we wT TE Re wwe was ‘CREB ER EM ESRC EWES 23
PG, S FO048 wack cae aawa dame ad eee cece eee eae eee ERE Siw ETE RES 76
Pilic B DVOO0 saci a wehewi wea ewes eR ENE WED EWE We wWeMe eRe meme wns 2, 34
Pel, S LE000S citi tbe ee VES EDT SEE ETM CEES Ee es ES eo eeees 2, 76
BPelbe 8 D20wLO ccm ees ce eee w eR ERE MERE EWE WEN EH ER Oe Pe CONV WA WA Rw EES 2

OTHER AUTHORITIES

 

C.d.I.2d (NY) Justification (revised January 2018) ............ 44

vii
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 9 of 87 PagelID #: 1076

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

 

THE PEOPLE OF THE STATE OF NEW YORK, Appellate Division

Docket Number

Respondent, 2017-02694

-against- .
g Kings County

Indictment Number

LORENZO MCGRIFF,
6248/2015

Defendant-Appellant.

 

 

RESPONDENT'S BRIEF

 

PRELIMINARY STATEMENT

 

Defendant, Lorenzo, McGriff, appeals from a January 20, 2017
judgment of the Supreme Court, Kings County, convicting him, after
a jury trial, of Assault in the Second Degree (P.L. § 120.05[2]),
and sentencing him to seven years’ imprisonment and five years’
post-release supervision (Cyrulnik, J., at trial and sentence).

Defendant had no codefendants. He is incarcerated pursuant

to the judgment.
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 10 of 87 PagelD #: 1077

STATEMENT OF FACTS

Introduction

On August ll, 2015, at approximately 1:07 p.m., on Court
Street, Brooklyn, defendant grabbed Mohammed Khalifa, who had been
following defendant and shouting racial epithets, and stabbed
Khalifa repeatedly with a sharp instrument that appeared to be a
knife. The men tussled, Khalifa briefly broke away and then fell,
and defendant stabbed him again and again before running away.

Defendant was charged by Kings County Indictment Number
6248/2015 with, inter alia, Attempted Assault in the First Degree
(P.L. $§ 110.00/120.10[1]) and Assault in the Second Degree (P.L.

$ 120.05[2]).

Jury Selection

Jury selection began on December 13, 2016, and concluded the
following day (J8.15, 38.25, 38.239, JS.287).1 A first panel of
sixteen prospective jurors then was seated in the jury box (JS. 60-
62). The panel was questioned by the court, the prosecutor, and

defense counsel (J5.62-115).

 

1 Parenthetical numbers preceded by the letters “JS.” refer
to the pages of the jury selection proceedings. Parenthetical
numbers without any prefix letter refer to pages of the trial
transcript covering proceedings on December 15, 16, 19, and 20,
2016. Names within parentheses refer to the witnesses whose
testimony is recounted.
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 11 of 87 PagelD #: 1078

Two prospective jurors were challenged for cause (JS.118-21).
The prosecutor peremptorily challenged two prospective jurors,
Khandija Barrow and Ashley Dunn (J5.61, JS.121), ane defense
counsel challenged four (J95.121-22). The remaining eight
panelists were seated as petit jurors (J5.124-25).

A second panel of sixteen individuals was seated in the box
and questioned (JS.128-92).

Six panelists were excused for cause, with the consent of the
non-moving party (JS.193-95, J8.199-200).

The prosecutor exercised four peremptory challenges, striking
Andrea Solstad, Gerard Philip, Tara Cascone, and Pauline Stewart.
Defense counsel also exercised four peremptories, and the two
panelists who were not challenged were seated as petit jurors nine
and ten (JS.194-202).

A third panel of sixteen was seated and questioned (J8.205-
74). The prosecutor challenged Alisa Hidary, the panelist in seat
five, for cause and she was excused on consent (JS.206, J&S.277).

From the remaining panelists in seats one through eight, the
prosecutor peremptorfily challenged Glen Mendez, Yvonne Best, and
Melina Grant. The defense exercised two peremptories. The two
panelists who were not challenged, who occupied seats seven and

eight in the jury box, were seated as petit jurors eleven and

twelve (JS.275-78).
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 12 of 87 PagelD #: 1079

‘Jury selection continued in order to select two alternates.
The individual in seat nine was excused on consent; defense counsel
peremptorily challenged those in seats ten and eleven; and the
prosecutor struck numbers twelve and thirteen, Shaquan Nelson and
Marlene Laplante (JS.278-80; see JS.207, 223). Hence, since the
parties had exhausted their two challenges (see C.P.L. § 270.25),
the person in seat fourteen was selected as the first alternate
(J8.281).

The prosecutor peremptorily challenged seat fifteen, Elyse
Barton. She was the last person on the third panel, because seat
sixteen, Oventon Callwood, had previously been excused (J8.281,
see JS.240-41). The court asked the parties to agree on a second
alternate, and they agreed to seat SHaguan. NEISGA (JS.281-82).

At that point, with the entire petit jury seated, defense
counsel made a Batson motion (38.282). Defense counsel alleged
that ten of the prosecutor’s twelve peremptories had been exercised
against African-Americans: Barrow and Dunn in round one; Philip,
Solstad, and Stewart in round two; and Best, Mendez, Grant, Nelson,
and Laplante in round three. According to counsel, the only two
non-African-American individuals whom the prosecutor challenged
were Cascone and Barton (J5.282-85).

Defense counsel cited the following additional circumstances
in support of his motion: (1) in round one neither African-

American juror whom the prosecutor challenged made any statements
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 13 of 87 PagelD #: 1080

that “went one way or the other,” and in round two, Philip and
Stewart “said virtually nothing”; (2) if the prosecutor had not
exercised one of his peremptories against someone else, then third-
round juror Nelson (the second alternate) would have been “one of
the twelve main jurors”; and (3) with the exception of Solstad,
there had been no race-neutral reasons for the removal of the
African-American panelists, “to the Bodait we now have a jury that
is majority Caucasian” (J8S.283-85).

The court disagreed with counsel’s assertion that third-round
panelist Mendez was African-American, stating: “Mr. Mendez JI think
is Hispanic.” Counsel acknowledged that Mendez’s last name
suggested that he was Hispanic, but stated, “He appeared to me to
be African-American. For the record, he is dark complexion[ed]”
(JS.284).

The prosecutor said that it was “presumptive” (i.e.,

 

presumptuous) and “unfair” of defense counsel to claim that a
majority of the jury was Caucasian (JS.285-86), stating that the
race of half of the people seated was unclear (JS.285 [“we don’t
probably know half the races of people seated”]). The prosecutor
then identified as African-Americans three of the jurors selected
in the first round (Wilson, Bennett, Brown) and one of the jurors
selected in the second round (Payne) (J8.285-B86; see JS.124,
J8.202). Defense counsel did not identify the members of the petit

jury whom he believed to be Caucasian.
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 14 of 87 PagelD #: 1081

Additionally, the prosecutor disputed that Solstad, whom he
had challenged, was African-American, stating, “I have no idea
what she is,” and added that, in any event, “the answer that she
gave I think disqualified her from being a fair juror” (JS.285).

Finally, the prosecutor stated that, although he did not
believe defense counsel had made out “a pattern,” he was prepared
to “meet [his] burden” if the court found otherwise (JS.286).

Following a pause in the proceedings, the court denied
defendant’s Batson motion: “I’ve had an opportunity to review the
challenges that have been exercised. Actually across the board I

do not find a pattern” (J8.286).

The Trial

The People’s Case

 

Around 1:00 p.m. on August 11, 2015, JEANELLE TORIBIO was
headed to the Department of Education building at 65 Court Street
in downtown Brooklyn. She was on the sidewalk opposite the
Education building and about to cross to the other side of Court
Street, when she noticed two men arguing in the middle of the
street several feet away from her (Toribio: 2-5, 23, 25, 29).

There was some construction going on in the street nearby, but
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 15 of 87 PagelD #: 1082

nothing was blocking her view of the men, neither of whom she knew
(Toribio: #, Lily 17, 22, 26-27, 29) .2

One man was tall and wearing a black hat, blue jeans, and a
tan shirt; the other was skinny, with long black hair, and wearing
a green shirt. She later learned that their names were Lorenzo —
McGriff and Mohammed Khalifa, respectively (Toribio: 4, 18).?

Lorenzo McGriff [defendant] was motioning with both his arms
and telling Khalifa to get away from him, but Khalifa kept trying
to get closer and would not give defendant any space (Toribio: 5-
6, 8, 25-26). Defendant said to Khalifa something along the lines
of, “[Y¥]Jou going to keep on saying what you are saying?” or “Oh,
you going to say it again?” (Toribio: 6, 24). Toribio did not
know what had gone on between the men before they got to Court
Street (Toribio: 18).

Defendant got mad and punched Khalifa. Khalifa himself had
not taken any physical action against defendant and he had no
weapon in his hands (Toribio: 6-7, 8, 16). Khalifa could not hit

back, because defendant, the larger man, overpowered him. Khalifa

 

2 At the end of the People’s case, a surveillance video of
Court Street on August 11, 2015, which was recovered from the
building at 75 Livingston Street, was, by stipulation, admitted
into evidence as People’s Exhibit Two (150). The video was played
for the jury during the defense case (see, infra, at 19). A copy
of People’s Exhibit Two is being provided to this Court.

3 Toribio was not asked to identify defendant in court. During
her testimony, she referred to defendant as “the man in the tan
shirt” or “the man in the black hat” or “Lorenzo McGriff.”

7
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 16 of 87 PagelD #: 1083

grabbed onto defendant and held on. The men fell against the side
of a car stopped in the street (Toribio: 7-9).

That car’s occupants were its driver, KADESHA GUY, Guy’s
sister, and Guy’s friend, who was in the back seat behind Guy (Guy:
33-34, 37, 40, 46, 50). Moments earlier, Guy had been driving. on
Court Street, towards Atlantic Avenue, when she saw two men--
defendant and a man in a green shirt [Kahlifa]--scuffling in the
street in front of her car. They looked like they were going to
fight (Guy: 35-36, 40). Guy had music on, and she could not hear
what the men were saying, although they appeared to be arguing
(Guy: 47-49). Guy’s friend, Ashley, said, “Kick his ass,” and
began filming the encounter between defendant and Khalifa with
Guy’s cell phone (Guy: 37-38, 39, 40, 58; People’s Exhibit Seven
[cell phone video]).4

Defendant took three or four steps towards Khalifa, while
Khalifa, at the same time, backed up. Defendant paused, and
Khalifa took a step towards defendant (Exhibit Seven: 00:00-
00:09). Khalifa was holding something in his hand (Exhibit Seven:
00:05-00:06). Guy was not sure what it was; it was not any kind
of weapon (Guy: 40, 49, 57). She did not see Khalifa whirl anything

above his head (Guy: 58).

 

4 A copy of the cell phone video is being submitted to this
Court.
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 17 of 87 PagelD #: 1084

Defendant charged towards Khalifa (Exhibit Seven: 00:07-

00:08) and pushed him (Guy: 40). Khalifa was backing up (Guy:
58). Khalifa pushed defendant (Guy: 50, 57). The scuffling men
banged into Guy’s car (Guy: 35; Exhibit Seven: 00:10). Then,

defendant, with wae sewREE like a knife in his hand, repeatedly
stabbed Khalifa in his stomach area (Guy: 35, 43, 50; Exhibit
seven: 00:13-00:15).? The men moved out of Guy’s range of view as
she drove past them (Guy: 50-51).

Meanwhile, Toribio saw the men stumble to the other side of
Court Street and fall into an empty storefront that was under
construction three doors down from 65 Court Street (Toribio: 9,
12, 14, 27);

Around this time, ASHLEY REYES, was on the sidewalk about
three doors own from 65 Court Street, close to the business under
construction (Reyes: 109-11).

Reyes was facing the street, conversing with a potential
client, when she noticed a commotion coming from two men in the

middle of the street down near the Education building. She could

 

° A still-photo from the cell phone video was admitted into
evidence as People’s Exhibit Eight (41-42). It depicts defendant,
holding with one hand an instrument with a four-to-five-inch
pointed blade and holding with his other hand Khalifa’s arm which
Khalifa has brought to his upper chest. Khalifa appears to be
clutching to his upper chest both a sweater and a portion of
defendant's shirt. A copy of the still-photo is being provided to
this Court.
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 18 of 87 PagelD #: 1085

not hear what was being said (Reyes: 109-13, 120). One individual,
an African-American man, was “professionally dressed” in a “vest
and button up outfit” and was wearing a hat; the other man was
Caucasian and wearing a green shirt (Reyes: 113). Khalifa was
yelling at defendant. They were about eight to ten feet away from
Reyes, running up the street towards her (Reyes: 112-13, 120).

Defendant, with a knife in his hand, was chasing Khalifa
(Reyes: 114, 120). Reyes did not see anything in Khalifa’s hands
(Reyes: 117-18, 120). When the men were only about five feet from
Reyes, Khalifa, with defendant in pursuit, ran towards the store
construction site and fell at the open doorway. Defendant stabbed
Khalifa three times in the head and chest with the knife (Reyes:
114-17) 7

Seconds later, defendant, uninjured, ran from the
construction site and along Court Street in the direction of the

Education building (Toribio: 14, 15, 16-17, 28; Reyes: 116-18,

 

6 Reyes did not identify defendant in court. During her
testimony she referred to defendant as the “African-American
gentleman” and to Khalifa as “the man in the green shirt” or “the
Caucasian.”

’ The cell phone video, Exhibit Seven, after showing defendant
grab Khalifa and stab him near Guy’s car, very briefly shows
individuals on the Court Street sidewalk, including a person
wearing blue who falls to the ground (00:20-00:22). Khalifa was
wearing blue shorts in addition to a green shirt (Exhibit Seven:
00:11-00:14; Exhibit Eight [still-photo taken from cell phone
video]). On the audio accompanying this portion of the cell phone
video, a person can be heard saying, “He’s stabbing him” (Exhibit
Seven: 00:21-00:22).

10
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 19 of 87 PagelD #: 1086

LAL) Defendant pocketed a knife (Toribio: 14-15). Khalifa,
moaning and bleeding from injuries to his chest and head, also
came out of the site (Toribio: 15, 28; Reyes: 115, 117). Khalifa
yelled, “I’m still alive” (Toribio: 15) and went after defendant
(Toribio: 15, 17, 28; Reyes: 119, 121, 122-23).

Having pulled her car over, Guy saw defendant run along Court
Street and turn right (Guy: 44, 51-52, 55<56; Exhibit Seven: 00:37-
00:42). A minute or two later, Khalifa came running after
defendant, but he stopped at the corner of Livingston and Court
Streets. Guy’s friend called the police (Guy: 44-45, 51-52, 53).

The police received a “911” call. The female caller stated
that a man had just gotten stabbed by Court and Livingston Streets.
The caller provided clothing descriptions of the stabber and victim
and stated that the victim was chasing the stabber, who, running,
had turned off Court and onto Schermerhorn Street, with the victim
in pursuit (KEVIN HAYNES [police employee with NYPD Communications
Division]: 125-29; People’s Exhibit Eleven [“911” audiotape]).

Police Officer CALEB LOUARD and his partner, responding to a
call of an assault in progress, arrived at Court and Livingston
Streets shortly after 1:10 p.m., but there was nobody matching the
description of the victim or perpetrator; however, people were
pointing down Court Street in the direction of Schermerhorn, and
the officers proceeded in that direction (Louard: 59-63, 100-02).

Following directions from people on the street, the officers

11
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 20 of 87 PagelD #: 1087

eventually reached Dean Street near Boerum Place, where Louard saw
Khalifa (Louard: 64-66, 102-06).

Officer Louard repeatedly ordered Khalifa to stop and get on
the ground. Khalifa, who was breathing heavily and bleeding
profusely from multiple stab wounds, did not immediately comply.
He collapsed on his knees as an ambulance aenewea (Louard: 67-69,
83-85, 106-07). Louard and other officers proceeded in the
direction that Khalifa was pointing (Louard: 68, 87-88).

At Bergen Street, a passerby pointed to a minivan parked on
the south side of the street. Officer Louard suspected that
someone might be behind it (Louard: 69-70).

Defendant, hunched over and hat in hand, paced back and forth
for a few moments behind the minivan (People’s Exhibit Nine [video
taken from a Bergen Street location, admitted into evidence at
74): 1:27:12-1:27:22).% He started to crouch down on the sidewalk,
almost hugging the side of the parked van (Exhibit Nine: 1:27:29-
Li27230] «

Drawing his gun, Louard crossed the street, went around the
vehicle, and saw defendant down on the ground (Louard: 70-72, 88,
92; Exhibit Nine: 1:27:31). Prior to coming around the van,
Officer Louard had not seen defendant and had not ordered him to

stop or get on the ground (Louard: 72, 76, 89).

 

® The video is being provided to this Court.

12
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 21 of 87 PagelD #: 1088

Defendant attempted to rise, but Louard and his partner pushed
him back down and handcuffed him (Louard: 72-73, 93). Other
officers arrived and conducted a fruitless search along the Bergen
Street sidewalk and under the van (Exhibit Nine: 1:30:10-1:35:40).
The officer searched defendant upon his arrest and again at the
84th Precinct stationhouse but did not recover any knife (Louard:
77).

Defendant, who gave his height as six feet one inch and weight
as 295 pounds, was uninjured (Louard: 73, 78).3

Khalifa’s hospital medical records noted his height as
70 inches and weight as 160 pounds (People’s Exhibit One at 39).1°
He had suffered five stab wounds: a three-by-four-centimeter wound
to his cheek, a three-centimeter wound to his forehead, a one-
centimeter wound to his arm, a two-centimeter wound to his lateral
left chest, and a two-centimeter wound to his lateral left flank
(Exhibit One at 4, 11, 12). Khalifa was combative, uncooperative,
and verbally aggressive in the emergency room, and had to be

sedated (Exhibit One at 3, 5, 7). His urine tested positive for

cocaine (Exhibit One at 25).

 

9 A photograph of defendant taken at the precinct was admitted
into evidence as People’s Exhibit Ten (Louard: 78-79).

10 After the prosecution witnesses had all testified,
certified medical records of Khalifa were, by stipulation,
admitted into evidence as People’s Exhibit One (150).

13
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 22 of 87 PagelD #: 1089

The Defense Case

Defendant, LORENZO McGRIFF, 47 years old at the time of trial
and previously convicted of a felony, testified on his own behalf
(McGriff: 158-59, 267).

On August 11, 2015, at about 12:45 p.m., defendant left his
desk at a non-profit agency on Baltic Street, where he worked as
a forensic peer specialist/counselor helping those with mental
illnesses, and began his daily lunchbreak walk up Court Street
(McGriff: 159-61).

When he turned onto Joralemon Street, crowded with
pedestrians, a person, whom he later learned to be Mohammed
Khalifa, walked past him. As Khalifa did so, he lifted his elbow,
and, with a backward thrusting motion, jammed it into defendant’s
collarbone (McGriff: 161-62, 202). Defendant testified that he
was startled and shoved Khalifa, who, with a “growl on his face
like a madman,” said, “You fucking nigger” (McGriff: 162).
Defendant testified that, due to his experience with people with

AA

mental illnesses, he noticed that something was off” about
Khalifa, who defendant characterized as “ranting and raving”
(McGriff: 163). Defendant continued walking down Joralemon
towards Boerum Place. Khalifa ran up behind him, stating, “You're

a Slave,” and “Nigga, I kick your ass,” and “Motherfucker, where

the fuck you going?” (McGriff: 163, 203).

14
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 23 of 87 PagelD #: 1090

Defendant told Khalifa to “get out of here,” and, in order to
avoid Khalifa, he crossed Joralemon Street to the Borough Hall
side (McGriff: 163, 203). At this point, defendant had no real
concern for his safety, but wanted to get away from Khalifa,
because Khalifa had “messed with [his] lunch break,” which was a
problem because he was a diabetic and had not eaten. Defendant
was also anxious about work and returning to his office about a
half mile away (McGriff: 164, 173-74).

According to defendant, Khalifa ran across the street after
him, still yelling, “[y]ou nigger,” “[ylou slave,” and, “Take your
black ass to Africa” (McGriff: 163, 174).

Defendant quickened his pace, headed back to Court Street,
dashed across Joralemon Street as a bus was approaching, and, left
Khalifa, blocked by the bus, on the other side of Joralemon.
Defendant testified that he started running, figuring he could
blend into the foot traffic (McGriff: 164, 175-76).

On Court Street, defendant, a heavy smoker, got winded, slowed
down, and stopped to catch his breath (McGriff: 164, 178, 180).
Defendant claimed that he heard Khalifa coming up behind: him,
yelling, “you nigga,” and that as he turned around, Khalifa reached
down and picked up an object from “a pile of rocks” on the ground
next to a construction site in the street (McGriff: 164, 178, 180-
81, 214, 224). At trial, defendant variously described the object

as “some debris,” “a rock,” “a boulder,” and “a brick” (McGriff:

Lo
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 24 of 87 PagelD #: 1091

165, 178, 181, 208, 212-13). He estimated that it was eight to
ten inches long (McGriff: 208). Defendant testified both that he
had seen and that he had hot seen Khalifa pick up the brick or
rock (McGriff: 224-25, 234, 269).

Defendant claimed that Khalifa wrapped the brick or rock in
a shirt or sweater and began swinging, whirling or “wailing” the
wrapped rock (McGriff: 164, 182, 187, 213, 215, 224, 269),
Defendant testified that at that point he felt threatened and
afraid. He believed he had to “stand [his] ground” (McGriff: 165,
183, 226). He denied that he was angry (McGriff: 215, 225).

He confronted Khalifa, telling him to “get out of here”
(McGriff: 166, 186, 188). According to defendant, Khalifa rapidly
approached him and then backed up, allegedly to get leverage to
swing the brick. Khalifa persisted in threatening defendant with
the brick, and defendant, feeling in “total danger,” tried to seize
Khalifa’s hands to stop Khalifa from swinging the brick (McGriff;
165-66, 182-83, 216).

Defendant grabbed Khalifa’s arm and hands, and the men
allegedly engaged in a “full-fledged tussle.” Defendant claimed
that the smaller Man continued struggling to get loose (McGriff:
183-84, 221, 223, 236). Defendant had a wire-stripper, about four
inches long, in his pocket, which he said he used when fixing
headphones (McGriff: 165, 167, 195-96, 216). He took it out and

prodded or struck Khalifa two, three or four times with the

16
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 25 of 87 PagelD #: 1092

instrument (McGriff: 166-67, 216, 218-19, 262). Defendant claimed
that he aimed at Khalifa’s lower extremities so as not to cause
fatal damage (McGriff: 167, 222). Defendant insisted that the
instrument was not a knife (McGriff: 167, 216, 219-20, 223, 255),
although during his testimony at trial, he himself also referred
to the instrument as a “knife” (McGriff: 218, 250). Defendant
rejected the idea that he could have punched Khalifa to stop him,
because Khalifa was “erratic” and was lunging at hada with the brick
(McGriff: 223).

The men tussled (McGriff: 184, 230, 235, 238, 242), Khalifa
continued to struggle, and, as Khalifa was backing up and pulling
away, defendant stabbed him two more times, for a total of five
times (McGriff: 244-45, 248, 263). Khalifa fell off his feet,
down to the ground (McGriff: 167, 185, 243-44, 246-47, 263).
Defendant denied that Khalifa ever ran from defendant (McGriff:
233, 244).

Once Khalifa fell and released the alleged brick, defendant
turned around and ran down Court Street (McGriff: 167). Defendant
admitted that, while Khalifa had five stab wounds, he himself was
uninjured (McGriff: 238, 263). Defendant did not wait at the scene
and, although he had his cell phone, he did not call “911,”
allegedly because he was in distress and “had a psychotic man

chasing” him (McGriff: 205, 251, 264). He claimed that he walked

17
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page-26 of 87 PagelD #: 1093

towards a police car parked at the corner, but there was no officer
is it {MeGrarr: 265) .

At trial, defendant admitted that he did not keep the knife
and he testified that, having seen that Khalifa had dropped the
brick or rock, he dropped his “instrument” on Court Street
(McGriff: 166, 191, 249, 264). After conceding at trial that he
had testified in the Grand Jury that he had dropped the wire cutter
on Boerum Place, he asserted that he had simply released the
instrument either on Court or Boerum; he denied that he had dropped
it. on purpose (McGriff: 250-51, 255).

Defendant thought he had “lost” Khalifa, but then saw Khalifa
coming after him, bleeding and yelling. Defendant kept moving,
zigqzagging, but Khalifa continued to follow him (McGriff: 167-68,
251-53, 256). When defendant reached Clinton Street, he could
have continued straight onward to his Baltic Street office;
however, defendant instead turned on Atlantic Avenue, and headed
towards Boerum Place, away from his office (McGriff: 190, 207,
254; People’s Exhibit 12 [map of area which defendant marked with
his route]: 205-06). He eventually turned on Boerum and then on
Bergen Street, heading back towards Court (McGriff: 190, 254;
People’s Exhibit 12).

When defendant reached Boerum and Bergen, and tieiae onto

Bergen, he heard police radios behind him (McGriff: 168, 190).

18
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 27 of 87 PagelD #: 1094

Defendant claimed that he could -also hear Khalifa yelling from
around the corner (McGriff: 193).

Defendant testified that, at that point, while he was standing
on the Bergen Street sidewalk, he saw Officer Louard, across the
street, pull out a gun and yell at him to “freeze” and “get on tiie
floor.” Defendant claimed that was when he started to get down on
the ground behind the van (McGriff: 190-94, 258-60). He insisted
that he was crouched behind the minivan, not because he was hiding,
but because Louard had told him to get down (McGriff: 260-61).

Once defendant was on the ground, the police handcuffed
defendant and drove him to the precinct (McGriff: 169, 192).

While defendant was on the stand at trial, defense counsel
and the prosecutor played for the jury, People’s Exhibit Two, the
video surveillance footage recovered from 75 Livingston Street.!!

Defendant, wearing a tan shirt and black hat, can first be
seen on the video (top right of center of the frame) walking on
the sidewalk on the far side of Court Street in the direction of
Livingston Street (13:07:16-13:07:20). He can then be seen

crossing the street in the midst of moving traffic and, now much

 

11 The video CD admitted into evidence contains footage from
all twelve cameras that conducted surveillance for the building at
75 Livingston Street. However, only surveillance camera 12
recorded what was occurring outside on Court Street; other cameras
video-recorded what was occurring inside the building and outside
the building on Livingston Street. Only the surveillance video
from camera 12 was played for the jury.

19
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 28 of 87 PagelD #: 1095

closer to the sidewalk of the near side of Court Street, walking
past some street construction, including a payloader, and
continuing in the street with the flow of traffic (13:07:20-
13:07:34). Khalifa, in a green shirt, appears on the screen near
the street construction site and can be seen bending down near
some dirt and then standing up (13:07:32-13:07:33); during this
time, defendant’s back is turned, and he is facing away from
Khalifa as he continues to walk in the street away from the
construction site (13:07:32-13:07:37).

Khalifa walks about a car-length behind defendant, in the
Same direction. He is holding some floppy dark material in his
right hand, which appears to be swinging (13:07:34-13:07:38). A
large truck briefly blocks the camera’s view of defendant
(13:07:37-13:07:40). Defendant reappears, now walking against the
flow of traffic and towards Khalifa, who has stopped (13:07:41-
L3707743) « Defendant quickly closes the distance between them,
and Khalifa begins to back up (13:07:43-13:07:45). Defendant draws
back his arm and fist, as if readying to punch Khalifa (13:07:46).
Khalifa continues to rapidly back up with defendant striding
quickly forward, both men moving farther and farther away from the
surveillance camera and eventually becoming blocked from view by
the payloader (13:07:47-13:07:52). Less than one minute later,

defendant can again be seen on the video, running down Court Street

20
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 29 of 87 PagelD #: 1096

with the flow of traffic, until he quickly disappears from view
(13 : OG: 35—13308 :38).

DOMINIQUE BOYD, an emergency medical technician (“EMT”)
employed by the Fire Department, testified that on August 11, 2015,
she and her partner, a black female, responded to the corner of
Livingston and Court Streets; LOPSVES, when they arrived, there
was no patient to treat. They continued to ride around and
eventually found the patient [Mohammed Khalifa] (Boyd: 280-84).

Khalifa was very aggressive and verbally abusive. He did not
want the EMTs to touch him, and swung his arms, pushed them off,
and screamed at them, calling them “niggers and bitches.” They
had to call in another EMT crew to sedate Khalifa and transport
him to Methodist Hospital (Boyd: 284-85, 288).

Boyd read inte the record the EMT report [Defense Exhibit A],
which mentioned, in part, that the patient was “very combative,
uncooperative, verbally abusive and assaulted crew” (Boyd: 287-
BB). Boyd noted that she had worked as an EMT for six years and
dealt with thousands of patients. She affirmed that she would

have difficulty with a patient “all the time” (Boyd: 288-89).

The Verdict and Sentence

 

On December 20, 2016, the jury found defendant not guilty of
Attempted Assault in the First Degree, but guilty of Assault in

the Second Degree (439-41).

21
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 30 of 87 PagelD #: 1097

On January 20, 2017, the court sentenced defendant, who had
previously been adjudicated a second violent felony offender, to
the maximum term of seven years’ imprisonment and five years’ post-

release supervision (Sentencing Minutes at 2, 8).

22
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 31 of 87 PagelD #: 1098

POINT I
DEFENDANTS CLAIM THAT THE PEOPLE FAILED TO
DISPROVE HIS JUSTIFICATION DEFENSE Is

UNPRESERVED AND WITHOUT MERIT. MOREOVER, THE
VERDICT WAS NOT AGAINST THE WEIGHT OF THE

EVIDENCE.

Defendant did not move for a trial order of dismissal (151-
55, 290-93) on the ground that he raises on appeal. Because prior
to verdict he never raised below the specific claim that the People
had failed to disprove his justification defense, defendant failed
to preserve his claim for appellate review. See People v. Wahedi,
301 A.D.2d 541, 541 (2d Dep’t 2003).

In any event, viewing the evidence in the light most favorable
to the People (see People v. Sparks, 29 N.¥.3d 932, 934 [2017]),
there was legally sufficient evidence to prove that defendant
intentionally caused Khalifa physical injury by stabbing him with
a dangerous instrument and using a degree of force beyond that
which defendant could have reasonably believed was necessary to
defend himself. Moreover, the verdict was not against the weight
of the evidence.

A person may use physical force upon another when and to the
extent he reasonably believes such force to be necessary to defend
himself from what he reasonably believes to be the use or imminent
use of unlawful physical force by such other person. Poids

§ 35.15(1). The degree of force that may be used in self-defense

23
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 32 of 87 PagelD #: 1099

depends upon the degree of force reasonably believed necessary to
repel either the attack or the reasonably perceived threat of
attack. In re Y.K., 87 N.¥.2d 430, 433 (1996). To disprove a
justification defense, the People must establish beyond a
reasonable doubt either that the defendant did not believe that
the physical force he used was necessary (the subjective element),
or that a reasonable person in the same situation as the defendant
would not have perceived that such force was necessary (the

objective element). See Sparks, 29 N.Y.3d at 934 n.2; see also In

 

re ¥.K., 87 N.¥.2d at 434 (“It is not enough that the defendant
believed that the use of force was necessary under the
circumstances; his reactions must be those of a reasonable person
similarly nea Rb kad? .

The People carried their burden in this case.

First, the evidence proved that defendant did not have the
requisite subjective belief that, in order to prevent Khalifa from
causing him physical injury, he had to stab Khalifa repeatedly,
including after Khalifa had fallen to the ground.

In evaluating whether a defendant had the requisite
subjective belief, courts have considered whether a defendant's
statements and actions before and after the incident, as well as
during it, were consistent with acting in self-defense. See, e.g.,

People v. Flecha, 60 N.¥.2d 766, 767 (1983) (statements of

 

24
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 33 of 87 PagelD #: 1100

intention before incident and “furtive conduct” afterwards tend to
disprove justification).

Based on the testimony of the prosecution witnesses and the
surveillance video of Court Street (Exhibit Two), cell phone video
(Exhibit Seven), still-photograph (Exhibit Eight), and Bergen
street surveillance video (Exhibit Nine), the jury could have
concluded that defendant stabbed Khalifa out of anger and
exasperation and not because he felt physically threatened.

It was undisputed that Khalifa followed defendant, a
stranger, for several blocks, yelling racial slurs. Although
defendant claimed that he had been afraid of Khalifa, none of the
prosecution witnesses suggested that defendant had in any way
appeared frightened of the smaller man. The surveillance video
shows that when the men were walking in the street, with Khalifa
behind defendant, and defendant turned, it was defendant who then
strode towards Khalifa, closing the distance between them. Indeed,
Toribio testified that when the men were facing each other,
defendant said to Khalifa, “[Y]ou going to keep on saying what you
are saying?” and further testified that defendant “got mad” and
punched Khalifa. The jury could have reasonably concluded that
defendant, angered by Khalifa’s persistent, public racial
hectoring and his refusal to desist from pursuing defendant even
after defendant had confronted him, lashed out in fury, not in

self-defense.

2a
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 34 of 87 PagelD #: 1101

The surveillance video showed that when Khalifa bent down
and, according to defendant, picked up a “brick” or “boulder” and
stood back up and wrapped it in his sweater, defendant’s back was
turned, as defendant was still walking away from Khalifa. This
footage established that defendant could not have seen Khalifa
allegedly arm himself with the large, heavy object that defendant
claimed he had believed Khalifa was going to use against him.
Thus, contrary to defendant’s trial testimony, defendant at the
time of the incident could not have known that Khalifa had any
kind of object that could cause defendant any real harm.

The surveillance video further shows that after the two men
had stopped in the street, defendant charged towards Khalifa, the
person allegedly menacing him, rather than calling the police on
his cell phone or seeking help from a pedestrian or from one of
the construction workers. Defendant’s actions appeared to be those
of a fed-up and infuriated, not fearful, individual.

The cell phone video, which captures how defendant had grabbed
Khalifa and then stabbed him while the shorter, thinner man
struggled, also undermined defendant’s assertion that he was in
fear of Khalifa and had to repeatedly stab Khalifa in order to
protect himself from imminent harm.

Additionally, Reyes testified that Khalifa had tried to flee
from defendant and that after Khalifa had fallen at the open

doorway of the storefront construction site, defendant had stabbed

26
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 35 of 87 PagelD #: 1102

Khalifa three times. This continuing attack on a fallen man again
appeared driven by rage, not fear.

Furthermore, defendant’s actions after he had finished
assaulting Khalifa supported the conclusion that defendant knew he
had acted criminally and not in self-defense.

According to all the prosecution witnesses and to the
surveillance and cell phone videos, defendant immediately ran from
the scene without calling “911” or asking any bystander for help.
Although Toribio saw defendant put a knife in his pocket, no knife
oer tool was recovered from him when he was arrested. Defendant
had deliberately discarded the stabbing instrument after he left
Court Street--not dropped it at the scene almost unconsciously, as
defendant claimed in his testimony. Moreover, the Bergen Street
video shows defendant, in a crouched position, moving back and
forth behind a van. He appeared to be hiding from the police.

Thus, defendant's post-stabbing conduct provided strong
circumstantial evidence of consciousness of guilt. See People v.
Troche, 147 A.D.2d 513, 514 (2d Dep’t 1989) (justification defense
inconsistent with defendant’s flight from scene and disposal of
his knife and victim’s alleged knife); People v. Scharpf, 60 A.D. 3d
1101, 1103 (3d Dep’t 2009) (in case where defendant raised
justification defense, leaving scene of incident to avoid
detection by police evinced consciousness of guilt); see ast

People v. Cosby, 200 A.D.2d 682 683 (2d Dep’t 1994).

27
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 36 of 87 PagelD #: 1103

In short, this mountain of evidence, when viewed ta the light
most favorable to the People and drawing every reasonable inference
in their favor (People v. Ford, 66 N.Y.2d 428, 437 [1985]),
established that defendant lacked the subjective belief that it
was necessary for him to repeatedly stab Khalifa to protect himself
from imminent physical harm.

Regardless of whether the People disproved defendant’s
alleged subjective belief that his use of force was necessary to
protect himself, the People proved that any such belief was not
objectively reasonable.

First, Khalifa’s torrent of, insults and his alleged boast, “I
kick your ass” (McGriff: 163), did not provide a sufficient basis
for defendant’s use of force against Khalifa. see People v.
Soriano, 188 A.D.2d 420 (lst Dep’t 1992) (verbal provocation could
not justify defendant’s use of physical force). Even Khalifa'’s
pursuit of defendant did not provide a basis for using physical
force against Khalifa. Indeed, defendant himself confirmed that
these aspects of Khalifa’s conduct did not place him in fear of
physical harm (McGrife: 173-74) :

In addition, given that all three eyewitnesses (Toribio, Guy,
and Reyes) testified that they did not see Khalifa armed with any
weapon, and that neither the surveillance video nor cell phone
video shows Khalifa holding an eight-to-ten-inch brick or boulder,

the jury could have concluded that it was objectively unreasonable

28
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 37 of 87 PagelD #: 1104

for defendant to have believed that Khalifa was armed with such a
large, potentially dangerous object. Further, it was objectively
unreasonable for defendant to believe that Khalifa was about to
harm him with some object from the construction site, because-—-as
is clear from the surveillance video--when defendant turned to
face Khalifa, Khalifa stopped moving towards defendant. The
distance between the men was too great for Khalifa to strike
defendant. It was defendant who closed that distance.

Even if the jury had concluded that Khalifa had picked up
some construction debris and wrapped it in a sweater, and that it
was reasonable for defendant to believe that Khalifa was
threatening him with this object, the evidence established that it
was not reasonable for defendant to believe that he had to stab
Khalifa to repel the potential attack. Even if defendant had
initially been justified in using some kind of physical force
against Khalifa to repel an assault, such as grabbing, shoving, or
even punching Khalifa, he was not justified in stabbing Khalifa
the many times that he did, especially once Khalifa was on the
ground and apparently no longer able to use any wrapped object as
a weapon.

The additional stab wounds that defendant inflicted while
Khalifa was on the ground, three by Reyes’s account and apparently
including the two wounds to Khalifa’s head, clearly exceeded the

type of force that a person might have reasonably believed

29
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 38 of 87 PagelD #: 1105

necessary for self-defense. See People v. Barreto, 70 A.D.3d 574,
575 (lst Dep’t 2010) (even if defendant's initial force was
justified, his slashing of victim’s neck was not, because by then,
victim was unarmed and situation was under control); People v.
Terk, 24 A.D.3d 1038, 1039 (3d Dep’t 2005) (where victim suffered
a broken jaw and lacerated spleen, even if jury credited
defendant’s statement that eer started altercation by striking
him in the back of the head, jury could have nonetheless reasonably
concluded that defendant either need not have resorted to physical
force to repel the attack or responded disproportionately to the
threat perceived); People v. Grey, 282 A.D.2d 544, 545 (2d Dep’t
2001) (justification disproved; jury could have concluded that
victim was unarmed and that defendant continued stabbing him even
when he was lying helplessly on the floor); People v. Henegan, 150
A.D.2d 606, 607 (2d Dep’t 1989) (defendant could not have reasonably
believed that victim was about to use deadly physical force because
victim had been disarmed before stabbing occurred); see also People
v. Varela, 164 A.D.2d 924, 925 (2d Dep’t 1990).

In addition, the jury’s verdict finding defendant guilty of
second-degree assault and rejecting his justification defense was
not against the weight of the evidence.

Here, the jurors had ample opportunity to scrutinize various
videos, as well as the still-photograph from the cell phone video,

and decide for themselves whether all this visual evidence

30
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 39 of 87 PagelD #: 1106

corroborated the most important aspects of the prosecution
Witnesses’ or defendant’s testimony.

Citing to the seme’ aaee and cell phone videos, defendant
argues that the People’s witnesses’ testimony that Khalifa had no
weapon was wrong. But, while the surveillance video shows Khalifa
bending down and straightening up, it is not clear what, if
anything, he has picked up from the ground, or that anything is in
his sweater. In the videos, the sweater appears to swing from his
hand, but it is not clear that there is anything in it, or if there
is, what size it is. Defendant claimed that the rock or brick was
eight to ten inches long--a brick or boulder that size would
presumably have been visible on the videos. It is not.

The videos also do not show Khalifa “whirling” or “wailing”
the sweater, as defendant testified, and none of the eyewitnesses
saw Khalifa engage in such a distinctive gesture.

The jurors also had ample opportunity -.to decide whether the
Bergen Street video showed defendant hiding from the police or
complying with police orders. They could have reasonably concluded
that defendant, asserting the latter, had lied on the stand. And,
unlike this Court, the jury had the opportunity to assess first-—
hand defendant’s demeanor as he testified and decide whether he
was being truthful or evasive and combative in his answers.

Thus, to the extent that defendant’s testimony contradicted

that of the People’s witnesses, it presented an issue of

31
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 40 of 87 PagelD #: 1107

credibility which was reasonably resolved by the jury in favor of
the prosecution, and that conclusion should not be second-quessed
on appeal.

Accordingly, because the evidence fully swemoniond the jury’s
verdict rejecting defendant’s justification defense and finding
defendant guilty of second-degree assault, the judgment of
conviction should be affirmed. See People v Henry, 244 A.D.2ad
424, 425 (2d Dep’t 1997) (where victim and two other prosecution
witnesses testified that defendant attacked victim with a racquet
and broken bottle and defendant testified that his actions were
justified because victim had tried to hit him with a piece of wood
embedded with nails, guilty verdict was not against the weight of
the evidence despite defendant’s claim that the prosecution

witnesses were incredible); see also People v. Mothon, 284 A.D.2d

 

568, 570 (3d Dep’t 2001); People v. Lemaire, 187 A.D.2d 532, 533

 

(2d Dep’t 1992); Troche, 147 A.D.2d at 514.

32
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 41 of 87 PagelD #: 1108

POINT II
DEFENDANT'S CLAIMS REGARDING THE PROSECUTOR'S
CROSS-EXAMINATION OF DEFENDANT AND HIS
SUMMATION ARE MOSTLY UNPRESERVED.
FURTHERMORE, THE PROSECUTOR’S CONDUCT WAS
PROPER, AND ANY ERROR WAS HARMLESS.

Defendant's claims that the prosecutor engaged in various
forms of misconduct with regard to both his cross-examination of
defendant and his summation are unpreserved for appellate review.
Moreover, the prosecutor’s conduct was, on the whole, proper, and

any isolated instances of improper questions or remarks were

harmless in light of the overwhelming evidence of defendant’s

 

 

guilt.
A. Defendant’s Claims Regarding the Prosecutor’s Cross-
Examination of Defendant Are Unpreserved and Without
Merit.

Defendant claims that the prosecutor, with cross-examination
questions of defendant, shifted the burden of proof, improperly
suggested that defendant was an angry person, misstated the law
pertaining to justification, and improperly asked defendant to
characterize Officer Louard as having lied (Brief for Defendant-
Appellant [hereinafter “Def.Brief”] at 44, 45, 49, 47). Defendant
failed to raise any objection whatsoever to most of the allegedly
improper questions that he now cites on appeal (S86 215, 216-17,

223, 226, 257). Although defendant did raise a general objection

33
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 42 of 87 PagelD #: 1109

to a few of the prosecutor’s questions that he now points to as
examples of burden shifting (252, 255, 264-65), these objections
were insufficient to preserve his claims, either. because he did
not specify the ground for his objections or because, when some of

his objections were sustained by the court, defendant did not ask

for any further curative instructions (264-65). See People v.
Wright, 62 A.D.3d 916, 917 (2d Dep’t 2009). Hence, none of

defendant’s claims regarding the prosecutor’s cross-examination of
defendant are preserved for appellate review.

Moreover, the prosecutor properly, albeit vigorously, cross-
examined defendant.

Because the indictment charged Attempted Assault in the First
Degree, the People had to prove that defendant had not merely

intended to cause physical injury to Khalifa, but that he had

intended to cause serious physical injury. See P.L.
§§ 110.00/120.10(1). Further, because defendant raised a

justification defense, the People had the burden of proving, first,
that defendant, when he repeatedly stabbed Khalifa, did not do so
because defendant in fact believed such an assault, including the
extent of the assault, was necessary to defend himself against an
attack by Khalifa, and second that, even if defendant subjectively
believed his conduct was necessary to defend himself, such belief

was not objectively reasonable under the circumstances.

34
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 43 of 87 PagelD #: 1110

Defendant’s claims that the prosecutor, by his cross-
examination questions, engaged in burden shitting and promoted an
incorrect statement of the law, are meritless.

The actions that defendant tock before and after stabbing
Khalifa, and the reasons why he decided to take those actions,
were probative of his intent to cause serious physical injury and
to both the subjective and objective elements of the justification
defense, and the eroseouter did not burden-shift by asking
defendant about his decisions. For example, defendant’s decision
not to warn Khalifa that he had a dangerous instrument was arguably
relevant to whether defendant really acted out of fear or whether

he acted out of anger when he started stabbing Khalifa. Therefore,

the prosecutor’s question in this regard (216-17) was proper. The
prosecutor’s question about how defendant felt when Khalifa had
followed him for blocks, yelling “nasty things,” whether angry in
‘addition to frightened (214), was relevant to defendant’s
subjective state of mind before stabbing Khalifa. Defendant's
assertion that he had not been angry “[a]t all” (McGriff: 215)
might well have struck the jurors as incredible and led them to
question the entirety of defendant’s testimony.

Similarly, defendant’s decision to flee from Court Street
immediately after stabbing Khalifa, not to call “911” or otherwise
seek assistance for Khalifa, and not to retain the stabbing

instrument, could all be considered as evidence of consciousness

35
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 44 of 87 PagelD #:,1111

of guilt. Accordingly, the prosecutor’s questions probing these
issues (248, 252) were proper.

Indeed, defense counsel had asked defendant on direct why he
had not called the police or called for help on the street (188-
89)--obviously, realizing that defendant’s answers to these
questions were relevant.

The fact that defendant, who was considerably larger than
Khalifa, was entirely uninjured in their encounter supported the
conclusion that it was unnecessary for defendant to stab Khalifa
five times. The prosecutor was entitled to elicit from defendant
an admission about his lack of injury (236), because this evidence
helped establish that the extent of the force used by defendant
was neither subjectively, nor objectively, necessary for self-
defense under the circumstances.

Likewise, contrary to defendant’s claim (Def.Brief at 49),
the prosecutor did not “misstate” the law pertaining to
justification by asicing defendant if, to repel iva des, he could
have punched him in the face instead of stabbing him. While
defendant replied that such conduct had not been “an option” (223),
it was entirely legitimate for the jury to consider whether
defendant’s using a dangerous instrument had been an excessive
response. And, indeed, defense counsel had previously asked
defendant, “Did you think of any ae ways you could protect

yourself?” (189).

36
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 45 of 87 PagelD #: 1112

The prosecutor did not err in asking defendant whether Officer
Louard had lied when the officer testified that he had not seen
defendant prior to coming around the van (257-58). Defendant
himself had created the credibility content by offering testimony
on direct examination that directly contradicted Officer Louard’s.

See People v. Lewis, 154 A.D.3d 1329, 1330 (4th Dep’t 2017) (proper

 

for prosecutor to ask defendant whether prosecution witnesses were
liars when defendant’s own testimony left sgen no alternative
suggestion except that People’s witnesses lied). Here, defendant
was only too ready to explain why the jury should agree with
defendant that Louard had lied and should accept that defendant
was telling the truth with regard to his actions behind the minivan
on Bergen Street. See People v. Rogers, 161 A.D.3d 1013, 1014 (2d
Dep’t 2018) (defendant failed to preserve his claim of burden-
shifting; in any event, prosecutor’ s eross-examination questions
asking defendant to comment on accuracy of prosecution witnesses’
testimony were not improper).

In any event, even if any of these questions were improper,
none was so flagrant as to deprive defendant of a fair trial,
especially in light of the overwhelming evidence of defendant's
guilt (see, infra, at 55-57). See People v. Creekmmur, 137 A.D.3d
1052, 1053 (2d Dep’t 2016); People v. Thompson, 62 A.D.3d 817, 818

(2d Dep’t 2009).

37
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 46 of 87 PagelD #: 1113

B. Defendant’s Claims Regarding the Prosecutor's Summation
Remarks Are Unpreserved and Without Merit.

Defendant’s claims that certain of the prosecutor’s remarks
on summation were improper and deprived him of a fair trial are
unpreserved since defendant failed to raise any objection to the
remarks that he now challenges on appeal or raised only a general

objection. see People v. Kaval, 154 A.D.3d 875, 876 (2d Dep’t

 

2017). Furthermore, the challenged remarks were either fair
response to defense counsel’s summation, or fair comment on the
evidence and the reasonable inferences to be drawn therefrom, or
harmless. See Rogers, 161 A.D.3d at 1014.

The prosecutor properly argued that defendant assaulted
Khalifa out of anger, not fear, and that defendant’s conduct, even
after the confrontation ended, supported that conclusion.

Notably, on summation, defense counsel dwelt at length on the
despicable character of the victim, stating that Khalifa had said
“racist” things (316, 320), and repeatedly calling Khalifa a
“racist” (327, 330-31). Counsel repeatedly tried to lecture the
jury about the word, “nigger” (314, 316). She also reviewed at
length Khalifa’s conduct after his encounter with defendant and
his horrible behavior towards medical staff (321-22, 328-31).
After noting that the judge would instruct on justification,
counsel urged the jury, “But use your everyday common sense when

tackling this question” (313) (emphasis added). She insinuated

38
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 47 of 87 PagelD #: 1114

that defendant might have been entitled to use force merely because
Khalifa had taunted him: “Did Mr. Khalifa get what he called for?
In plain language, did his mouth write a check that his body
couldn’t cash?” (313). Counsel declared, “And I am telling you
[defendant] was justified in answering the call that Mr. Khalifa
put out there” (322) .

Counsel summed up:

[V]iolent, racist, uncooperative, aggressive,
argumentative, irrational, racist.

That’s the — that Mr. Khalifa is. That’s the man

that the People are trying to say that [defendant] is

not justified in defending himself against. . . . He

absolutely was justified in doing so.
(331) 3

While defense counsel thus sought to persuade the jurors to
loathe and condemn the victim, the prosecutor sought to turn this
strategy to the People’s advantage by arguing that defendant’s
assertion that he had not been angry was simply not credible (341).
The prosecutor properly urged the jury to consider defendant’s
failure to be forthright about being mad at Khalifa when evaluating
the rest of his testimony (345).

Defense counsel also questioned on summation the credibility
of the prosecution witnesses and insinuated that they had
deliberately lied. Counsel stated, “You clearly saw on the video

that [Khalifa] bent over, picked up the rock and put it in that

shirt that’s in his hand” (326) (emphasis added). Counsel wondered

349
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 48 of 87 PagelD #: 1115

why the prosecution witnesses would not “admit” they had seen “this
item” in Khalifa’s hand (326).

Defense counsel repeatedly averred that Khalifa had a brick.
While playing the surveillance video for the jury, counsel
asserted: “[T])here’s Mr. Khalifa, he just bent down and picked up
a brick. He’s wrapping it in his shirt. . .” (323). Concerning
the cell phone video, she stated, “[Y]ou see that there’s the brick
swinging in his hand” (325). Counsel further stated, “And what he
had in his hands was a brick in a shirt (indicating) that he was
whirling and coming after [defendant] with” (327).

The prosecutor correctly noted that the defense had no burden
in the case, but also correctly noted that given that defendant
had decided to testify, the credibility of his testimony should be
scrutinized just like that of the People’s witnesses (340).
Contrary to defendant's claim on appeal, the prosecutor did not
improperly vouch for the credibility of the prosecution witnesses
or improperly denigrate defendant’s testimony. Rather, he
contrasted their lack of motive to lie with defendant’s interest
in the outcome of the case (340). Additionally, the prosecutor
properly drew the jury’s attention to defendant’s truculent
demeanor while testifying (345). See People v. Smith, 173 A.D.2d
416, 417 (lst Dep’t 1991) (prosecutor’s comments regarding
witnesses’ demeanor, interest and skeet in testifying were not
improper).

40
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 49 of 87 PagelD #: 1116

Moreover, the prosecutor did not misstate the law or
improperly burden-shift, as defendant now contends. Referring
repeatedly to the videos in evidence--which the prosecutor invited
the jurors to scrutinize for themselves--and the testimony of the
three eyewitnesses, the prosecutor cogently argued = that
defendant’s testimony about Khalifa threatening him with a brick
was simply not borne out by the avidenee. Further, the prosecutor,
drawing reasonable inferences from the evidence, properly argued
that defendant’s actions after the stabbing were all deliberate
and evinced a consciousness of guilt. See Troche, 147 A.D.2d at
514-15 (prosecutor did not shift burden of proof on justification
by his summation remarks pertaining to incredibility of
defendant’s testimony) .

Defendant also complains (Def.Brief at 48) that the
prosecutor erred in urging the jurors to “use your own eyes” in
looking at the still-photograph from the cell phone video and
stating, “Clear as day that’s a knife” (355). This remark was
fair comment on the evidence and fair response to defense counsel,
who had baldly proclaimed, “It’s not a knife” (312).

Accordingly, the prosecutor’s summation was proper. In any
event, any error was harmless. The court, both before the
summations and in its final charge, instructed the jurors that
they were the sole factfinders and that the parties’ summations

were not evidence (305-07, 366-69, 372). These instructions would

41
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 50 of 87.PagelD # 1117

have dispelled any prejudicial impact of any of the prosecutor’s

remarks. See People v. Armonte, 287 A.D.2d 645, 646 (2d Dep’t

 

2001).

Finally, if any of the prosecutor’s questions on cross-
exeenatean ef defendant or any summation comments were improper,
the errors were harmless in light of the overwhelming evidence of
defendant’s guilt (see, infra, at 55-57). There is no significant
probability that the verdict would have been different but for any
of the alleged errors, and, accordingly, the judgment of conviction
should be affirmed. See Thompson, 62 A.D.3d at 818; People v.

Adamo, 309 A.D.2d 808, 809 (2d Dep’t 2003).

42
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 51 of 87 PagelD #: 1118

POINT III

DEFENDANT DID NOT PRESERVE HIS CLAIM THAT THE
COURT ERRED IN FATLING TO INSTRUCT THE JURY TO
CEASE DELIBERATIONS IF IT ACQUITTED DEFENDANT
OF _ ATTEMPTED FIRST-DEGREE ASSAULT ON
JUSTIFICATION GROUNDS, AND IN SUBMITTING A
VERDICT SHEET THAT OMITTED SUCH AN
INSTRUCTION, REVIEW IN THE INTEREST OF
JUSTICE Is UNWARRANTED, BECAUSE THE
JUSTIFICATION CHARGE AS A WHOLE CONVEYED THE
CORRECT LAW AND THE EVIDENCE DISPROVING
JUSTIFICATION WAS OVERWHELMING.

On appeal, defendant claims for the first time that the trial
court erred by failing to issue specific instructions that the
jury should cease. deliberations if it acquitted defendant of
attempted first-degree assault (count one) on justification
grounds, and by submitting a verdict sheet that also omitted this
specific cease-deliberations language (Def.Brief at 53-55).
Defendant failed to preserve this claim for appellate review.
Moreover, this Court should not reach the issue in the interest of
justice, because: (1) the court’s charge, considered as a whole,
properly and unambiguously instructed the jury on justification,
so that the jury would not have deliberated on count two if it had
acquitted defendant on count one based on justification, and (2)
there was overwhelming evidence disproving defendant's
justification defense.

To preserve a claim regarding a justification charge for

appellate review, a defendant must object to the charge as given

43
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 52 of 87 PagelD #: 1119

er propose an alternative or supplemental charge. See People v.
Jung, 22 A.D.3d 506 (2d Dep’t 2005). Defendant's claim regarding
the court’s final charge and the language of the verdict sheet is
unpreserved and waived.

At the pre-charge conference on December 19, 2016, the court
noted that it had reviewed the specific requests of the parties
and that the “defense had requested justification, which is in
there” (293). There is no thabeabi dx in the record that defense
counsel submitted to the court any particular text for the
justification charge, and presumably, defense counsel assumed that
the court would rely on the Model Criminal Jury Instructions, which
at the time did not include any language directing the jury that,
if it found that the People had failed to prove defendant was not
justified with regard to the first count, to also find defendant
not guilty on all remaining counts to which justification applied.
That lanquage--the language that defendant now claims should have
been part of the final charge (Def.Brief at 54)--was added only in
January 2018. See C.J.1.2d (NY) Justification (revised January

| 2018), at 4-5 and n.1l and n.lil). Because the court charged the
jury exactly as defense counsel likely expected and wished,
defendant raised no objection whatsoever to the court’s final
charge (399) or when the court re-charged the jury, in KeRponRE to
its note, on justification and the elements of the charged crimes

(427-36, Court Exhibit Five).

44
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 53 of 87 PagelD #: 1120

Additionally, defense counsel consented to the language on
the verdict sheet by initialing the front of the verdict sheet
provided to the jury (see Verdict Sheet in court file) and by
raising no objection to the court’s instructions pertaining to the
verdict sheet (394-95).

Thus, defendant failed to preserve any claim regarding the
Justification charge and waived any objection to the verdict sheet

by consenting to it. See People v. Kassebaum, 95 N.Y.2d 611, 621-

 

22 (2001) (defendant waived claim regarding language on verdict
sheet “by explicitly consenting at trial to the use of the verdict

sheet procedure”); People v. LaGuerre, 29 A.D.3d 820, 823-(2d Dep’t

 

2006) (defendant failed to preserve claims with respect to verdict

sheet and court’s jury charge by failing to object); see also

 

People v. Allen, 149 A.D.3d 764, 765 (2d Dep’t 2017).

This Court should not exercise its interest of justice
jurisdiction to reach defendant’s claim. See People v. Feuer, 11
A.D.3d 633, 634 (2d Dep’t 2004) (exercise of interest of justice
jurisdiction is not warranted “unless on the whole case there is
a reasonable basis for the fear that injustice has been done”)
(emphasis added, citation omitted). No injustice was done in this
case.

Not only was there overwhelming evidence disproving the
justification defense, but also the justification charge, when

viewed as a whole, effectively conveyed to the jury that if it

45
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 54 of 87 PagelD #1121

found defendant not guilty of attempted first-degree assault based
upon a defense of justification, it also had to automatically find
him not guilty on second-degree assault. See People v. Fitzgerald,
120 A.D.3d 506, 507 (2d Dep’t 2014) (declining to review in the
interest of justice defendant’s unpreserved justification charge
claim); People v. Gueye, 81 A.D.3d 974 (2d Dep’t 2011) (same) ;
People v. Holmes, 12 A.D.3d 532 (2d Dep’t 2004) (same); see also
People _v. Daggett, 150 A.D.3d 1680, 1682 (4th Dep’t 2017)
(declining to exercise interest-of-justice review of defendant’s
claim that trial court erred in omitting a cease-deliberations
instruction if jury found defendant not guilty by reason of
justification on the top count, and noting the overwhelming
evidence disproving the justification defense); People v. Barreto,
70 A.D.3d 574, 575 (lst Dep’t 2010) (declining interest-of-justice
review of justification charge, because “charge, viewed as a whole,
sufficiently conveyed the principle that if the People did not
disprove the defense of justification beyond a reasonable doubt,
defendant was entitled to an acquittal as to all counts); People
v. Palmer, 34 A.D.3d 701, 703-04 (2d Dep’t 2006) (where overwhelming
evidence disproved justification and court charged justification
as § SpamELS element of each submitted charge, declining to reach
in the interest of justice unpreserved claim regarding court’s
failure to include “cease deliberations” language) . But see, €.g.,

People v. Fletcher, 2018 N.Y. App. Div. LEXIS 7678, at *2-*3, 2018

 

46
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 55 of 87 PagelD #: 1122

N.Y. Slip Op. 07747, at 2 (2d Dep’t Nov. 14, 2018) (reviewing in
interest of justice charge claim regarding omission of cease-
deliberation instruction in connection with justification

defense); People v. Breckenridge, 162 A.D.3d 425 (lst Dep’t 2017)

 

(same); People v. Velez, 131 A.D.3d 129, 133-34 (lst Dep’t 2015)
(same); but see also People v. ee ry 153 A.D.3d $29, 930
(2d Dep’t 2017) (reaching in interest of qustite unpreserved claim
that verdict sheet | and attendant instructions regarding
justification defense did not effectively convey that jury should
cease deliberations if it found defendant not guilty of greater
charge based on justification).

The court’s instructions correctly stated the applicable
legal standard and enabled the jury to render a reliable verdict.
A jury charge is correct so long as “‘“the jury, hearing the whole
charge, would gather from its language the correct rules which
should be applied.’” People v. Samuels, 99 N.¥.2d 20, 25 (2002)
(citation omitted).

Here, the court, prior to even discussing the elements of
each charge (attempted first-degree assault and second-degree
assault), instructed (and later, in response to the jury note, re-
instructed) the jury on the defense of justification, clearly
noting that the defense applied to both charges: “So, with respect
to counts one and two, the defendant has raised the defense of

Justification, also known as self-defense” (383, 428). The court

47
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 56 of 87 PagelD #: 1123

then explained the defense of justification as it applied to the
instant case and the People’s burden of disproving the defense
beyond a reasonable doubt (384-87, 429-31). The court concluded
by unequivocally stating that if the jury found that the People
had failed to prove beyond a reasonable doubt that defendant was
not justified, the jury had to find (“you must find”) defendant
“not guilty under counts one and two” (387, 431).

Thus, by using stark, unambiguous language in its instruction
and by issuing the instruction at the outset, before any discussion
of the specific submitted charges, the court ensured that the jury
knew that any finding of justification compelled a not-guilty
verdict regarding not just count one, but also, automatically,
count two. See Barreto, 70 A.D.3d at 575 (“the justification
charge, viewed as a whole, sufficiently conveyed the principle
that if the People did not disprove the defense of justification
beyond a reasonable doubt, defendant was entitled to an acquittal
as to all counts” [citing Salinee, 34 A.D.3d at 703)); People v.
White, 66 A.D.3d 585, 586 (lst Dep’t 2009) (same [citing Palmer]);
Brooks v. Lee, 2016 U.S. Dist. LEXIS 176859, at *2?9 (S.D.N.Y. Dec.
19, 2006) (Magistrate’s Report) (where trial court clarified that
the jurors were “required to find Petitioner not guilty of all
charges against him unless they were convinced beyond a reasonable
doubt that Petitioner was not acting in self-defense,” trial

court’s instructions “achieved the result mandated by Feuer”

48
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 57 of 87 PagelD #: 1124

[recommending denial of habeas relief in People v. Brooks, 71
A.D.3d 1043 (2d Dep’t 2010)]), adopted, 2017 U.S. Dist. LEXIS 9644
(S.D.N.¥. Jan. 23, 2017); cf. People v. Castro, 131 A.D.2d 771,
773-74 (2d Dep’t 1987) (reversal was required, where court failed
to instruct jury “at the outset” that “in the event it reached a
verdict of not guilty by reason of ‘aed Fiabe Lee as to any of the
offenses submitted to it, it should simply render a verdict of
acguittal and cease deliberations, without regard to any remaining
lesser included offenses”).

Moreover, the court properly included the absence of
justification as a specific element of each submitted charge,
thereby serving the rationale of this Court’s Feuer holding. In
Feuer, ll A.D.3d at 634, this Court held that it was error for the
trial court not to instruct the jurors that, if they acquitted the
defendant of a greater charge based on justification, they were
not to consider any lesser counts. In a later case, this Court
explained that the rationale for this requirement was that without
such an instruction, there was no way of knowing whether the
acquittal on the top count was based on a finding of justification
so as to have required acquittal on the lesser-included offense,
as well. See Palmer, 34 A.D.3d at 703. This Court noted that
this rationale was also served by requiring that absence of
justification be a specific element of each of the submitted

charges. Id. That is precisely what the court did in the instant

49
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 58 of 87 PagelD #: 1125

case--i.e., instructed (and later, re-instructed) the jury with
regard to each submitted charge, Attempted Assault in the First
Degree and Assault in the Second Degree, that the People had to
prove each element beyond a reasonable doubt and that the third
element of each crime was that defendant was not justified (389-
91, 431-36).

Defendant claims that the court’s alleged error in failing to
use specific cease-deliberations language was then “exacerbated”
by the court’s statement--“The second count you will consider is
assault in the second degree” (390)--which the court made after it
had finished explaining the elements of count one and begun
explaining count two (Def.Brief at 55). Defendant now emphasizes
the words “will consider” and argues that the phrase would have
led the jurors to conclude that they should reconsider
justification for count two even if they had found defendant not
guilty of count one based on justification. The claim is
meritless.

First, while defendant in his brief underscores the words
“will consider,” there is no reason to believe that the court
itself placed any particular emphasis on “will”; it simply used an
unremarkable turn of phrase. Second, when the court, in response
to the jury’s note, Court Exhibit Five, re-instructed the jury on
justification and the two submitted charges (428-36), the court

did not repeat the phrase, “will consider.” Rather, after it had

30
Case 1:21-cv-00703-AMD-LB. Document 6-8 Filed 04/15/21 Page 59 of 87 PagelD #: 1126

finished going through the elements of the first count, the court
simply stated, “The second count is assault in the second degree”
(434). Thus, there is no reason to believe that the jury would
have @ither specifically recalled the words, “will consider,” or
have attached any particular significance to them. What would
have instead impressed itself on the jurors’ minds was the court’s
correct, clear, re-iterated instruction that, “[I]f you find that
the People have failed to prove beyond a reasonable doubt that the
defendant was not justified then you must find the defendant not
guilty under counts one and two” (387, 431) (emphasis added).

Nor should this Court reverse in the interest of justice based
on defendant’s unpreserved and waived argument that the lack of
cease-deliberation language on the verdict sheet confused the jury
(Def.Brief at 55). First, the language on the verdict sheet, which
both parties had agreed upon, was minimal: the mere listing of the
name of each offense, preceded by the count number (“1.” and “2.”7)
and followed by boxes under columns headed “Not Guilty” and
“Guilty.” Nothing on the verdict sheet suggested to the jurors
that they should re-deliberate about the justification defense
regarding _— two if they found defendant “not guilty” of count
one based on justification. Cf. Braithwaite, 153 A.D.3d at 930
(2d Dep’t 2017) (reversing in light of language on verdict sheet
and accompanying oral instructions that mandated that jury must

“go on” and “deliberate” on lesser-included offenses, without

al
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 60 of 87 PagelD #: 1127

explaining that deliberations should cease if jury found defendant
not guilty based upon People’s failure to disprove justification)
(emphasis added).

While it is true that in February 2016 (several months prior
to defendant’s trial) a C.J.I. Model Verdict Sheet for
Justification that included cease-deliberations language was
promulgated (see Def.Brief at 55), defense counsel below, having
specifically approved the verdict sheet, obviously and reasonably
thought that such additional verbiage on the sheet in this case
was unnecessary, given the straightforward nature of the jurors’
task in weighing the proof, or lack thereof, of justification.

The court’s instructions regarding the verdict sheet in no
way suggested that the jurors should ignore the court’s previous
plain and precise command that if they found that the People had
failed to prove beyond that defendant was not justified they had
to find defendant not guilty under counts one and two. The court

stated:

The verdict sheet lists each count that’s being

submitted for your consideration. . . . Please use the

form to record your verdict with an X or a checkmark in

the appropriate place for each count that you are

required to consider in accordance with my instructions.
(394-95) (emphasis added). Thus, the jury knew that, “in

accordance with” the court’s prior instructions on justification,

it should place an X or checkmark under “Not Guilty” for both

52
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 61 of 87 PagelID #: 1128

counts if it found that the People failed to prove that defendant
was not justified.

There was simply nothing in the instruction accompanying the
verdict sheet that could be interpreted as directing the jury to
continue deliberating with regard to count two if it had already
concluded, regarding count one, that defendant had been justified
in attempting to inflict serious physical injury on Khalifa. Cf.
Braithwaite, 153 A.D.3d at 930 (discussed, supra, at 51-52); Velez,
131 A.D.3d at 132 (both verdict sheet and court’s attendant
instructions told jury it “must consider” the lesser counts, but
neither mentioned defense of justification).

Finally, review in the interest of justice is unwarranted
because, under the facts of this case, it can be said with near
certainty that the jury did not acquit defendant of count one on
justification grounds and then re-deliberate on the issue of
justification. Cf. Fletcher, 2018 N.Y. App. Div. LEXIS 7678, at
#35 2018 N.Y. Slip Op. 07747, at 2 (reversing second-degree assault
conviction in interest of justice; holding that trial court erred
in omitting cease-deliberation instruction from justification
charge and on verdict sheet, and stating that this Court could
“not say with any certainty”--and there was “no way of knowing”--
whether acquittal on first-degree assault was based on a finding

of justification).
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 62 of 87 PagelD #: 1129

With regard to count one, attempted first-degree assault,
there were two issues in dispute--whether defendant intended to
cause serious physical injury to Khalifa and whether his conduct
was justified. On summation, before addressing justification,
defense counsel did discuss the first issue, arguing that
defendant’s actions were not the result of any deliberate intention
to cause serious physical injury, as evidenced by the circumstances
that defendant did not have a knife, the entire encounter was very
quick, and Khalifa was not seriously wounded (308-13).

By contrast, the only disputed issue in this case with regards
to the second count, second-degree assault, was justification.
Defense counsel did not argue that defendant had not intentionally
stabbed Khalifa, that Khalifa had not suffered physical injury, or
that the implement defendant had used was not a dangerous
instrument. As defense counsel put it: “Was he justified? That’s
the issue. That’s the crux of this case” (331).

Thus, because justification was the only element of the second
count that was in controversy, the jurors, if they had found
defendant not guilty of attempted first-degree assault based on a
finding of justification, necessarily would have acquitted
defendant of second-degree assault.

Moreover, whether or not the jurors found for defendant on

justification hinged on their finding defendant's version of this

54
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 63 of 87 PagelD #: 1130

single, ongoing event credible and finding the People’s proof not
credible. The evidence overwhelmingly disproved justification.

The justification defense depended on the resolution of three
key issues, and if the jury disbelieved defendant's testimony with
regard to any one of them, it would have concluded that defendant
was not justified in using physical force against Khalifa.

First, the jury had to decide whether Khalifa was armed with
a large, heavy object when he faced defendant in the street.
Defendant insisted Khalifa had picked up an eight-to-ten-inch
brick or boulder and had held it wrapped in a sweater. All three
of the prosecution's eyewitnesses stated that Khalifa did not have
a weapon, and neither the surveillance video nor the cell phone
video shows such an object either being picked up by Khalifa or
being wrapped by Khalifa in his sweater.

Second, even assuming the jury believed that Khalifa had a
large brick wrapped in his sweater, the jury still had to decide
whether Khalifa threatened its imminent use to hurt defendant.
Defendant insisted that Khalifa had whirled or “wailed” the wrapped
brick while facing him in the street, threatening to hit defendant
with it. None of the prosecution witnesses saw Khalifa engage in
such a distinctive motion, nor does either the surveillance video
or the cell phone video capture Khalifa whirling a large, heavy

object in a sweater. Moreover, both as the prosecution witnesses

25
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 64 of 87 PagelD #: 1131

testified and the videos show, defendant, far from fearfully
shrinking away from Khalifa, moved towards him.

Third, even assuming the jury concluded that Khalifa had
whirled the brick and threatened to hit defendant with it, the
jury still had to decide whether defendant had had the subjective
belief that it was er for him to stab Khalifa five times,
including after Khalifa had fallen to ous ground, in order to
protect himself, and, if he had that belief, whether it was
reasonable. Defendant insisted that he was not angry at all when
he stabbed Khalifa, despite all of Khalifa’s racially-charged
taunting; he stabbed Khalifa multiple times only because he was
afraid and wanted to protect himself. He further testified that
the instrument that he had used was a wire-stripper not a knife.
He denied that he ran from the scene or hid from the police to
evade capture, or that he had deliberately discarded his instrument
to avoid being found with it.

The jury had ample evidence from which to conclude that
defendant was untruthful on all these important points. Toribio
testified that she heard defendant say something like, “Oh you
going to say it again?” before punching Khalifa, and she described
defendant as “mad.” All three witnesses said they saw defendant
with a knife. From the cell phone video’s still-photo the jurors
would likely have concluded that defendant had held a knife, not

a wire-stripper. Further, the surveillance video and the cell

36
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 65 of 87 PagelD #: 1132

phone video both depict defendant appearing angry, not fearful.
The size discrepancy between the two men would have been obvious
to the jurors, who would have then questioned defendant’s
insistence that he had to stab Khalifa repeatedly to neutralize
the alleged physical threat against him.

Additionally, Reyes’s testimony that defendant pursued
Khalifa until he fell in the storefront doorway and that defendant
then stabbed Khalifa again and again, comported with the cell phone
video, which showed defendant initially stabbing Khalifa in the
stomach but not the head, and then also showed a person wearing
blue falling on the sidewalk and someone in Guy’s car sayin, “He's
stabbing him.” The additional stab wounds to Khalifa’s head and
body clearly happened after defendant had initially thrust his
pointed instrument into Khalifa’s stomach area.

Finally, the Bergen Street video showed defendant crouching
behind a van, and the only possible conclusion was that he was
hiding. Defendant’s actions of fleeing the scene and discarding
the stabbing instrument also indicated a consciousness of guilt.
Defendant’s weak explanations for all his post-stabbing conduct
would have only further reinforced the jurors’ conclusion that
they could not credit any of defendant’s testimony.

Because the evidence overwhelmingly established that
defendant was not justified and there is a clear reason why jurors

acquitted defendant of count one--their reasonable doubt about

27
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 66 of 87 PagelD #: 1133

whether defendant intended to cause serious physical injury,
rather than physical injury--there is simply no reason to believe
that, contrary to the court’s explicit instructions, the jurors
resolved the justification issue in defendant’s favor on count
one, without also automatically resolving it in defendant’s favor

on count two. Cf. People v. Colasuonno, 135 A.D.3d 418, 419-20

 

(lst Dep’t 2016) (two separate altercations allowed for
possibility that jury could have found one altercation justified
and other altercation unjustified); Castro, 131 A.D.2d at 773
(court knew jury’s verdict of not guilty on top count was based on
justification, but court JeveseRelees sent jury back to deliberate
on lesser-included offense, and jury reached contradictory finding
concerning justification).

Accordingly, this Court should decline to review defendant's
claim in the interest of justice and should affirm the judgment of
conviction. See Palmer, 34 A.D.3d at 703-04; Daggett, 150 A.D.3d

at leas

 

12 Defendant’s claim that counsel was ineffective for failing
to object to both the justification charge and the verdict sheet
(see Def.Brief at 56), should also be rejected. Counsel vigorously
defended defendant and provided the effective assistance to which
he was entitled. Because any alleged charge or verdict sheet error
was harmless, “[r]legardless of whether counsel should have asked
the court to charge the jury in accordance with defendant’s present
claim, defendant has not established that he was prejudiced.”
Barreto, 70 A.D.3d at 575; see also Daggett, 150 A.D.3d at 1682.

58
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 67 of 87 PagelD #: 1134

POINT IV

DEFENDANT'S CLAIM THAT THE SECOND-DEGREE
ASSAULT COUNT WAS RENDERED DUPLICITOUS BY THE
PROSECUTOR'S SUMMATION IS UNPRESERVED AND
WITHOUT MERIT.

Issues of non-facial duplicity must be preserved for
appellate review. People v. Allen, 24 N.Y.3d 441, 449-50 (2014).
Defendant now complains that the prosecutor’s summation rendered
the second-degree assault count duplicitous, but defendant raised.
no such claim SErew. Accordingly, the claim is unpreserved for
this Court’s review. See People v. King, 85 A.D.3d 820, 820-21
(2d Dep’t 2011). In any event, the claim is entirely devoid of
merit.

As defendant concedes (Def.Brief at 58), the indictment
properly charged a single count each of attempted first-degree
assault and second-degree assault based on different intended
outcomes arising out of defendant’s confrontation with Khalifa.
The trial testimony fully supported the conclusion that there had
been one continuous assault. Defendant took less than one minute
to stab Khalifa five times. There was no real abeyance during
defendant’s attack, which was triggered by a single incident of
anger at Khalifa. Although Khalifa may have very briefly broken
free from defendant’s grip and managed to run or stumble a few
paces away from him before falling, defendant, within seconds, had

caught up to Khalifa and was again stabbing him.

59
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 68 of 87 PagelD #: 1135

It was entirely appropriate for the jury to have been charged
with a single count of attempted first-degree assault and a single
count of second-degree assault, because the trial evidence
established that defendant engaged in an unbroken course of conduct
during a single transaction, conduct which the jury could either
find criminal or non-criminal depending on its conclusion about
defendant’s justification defense. See People v. Snyder, 100.
A.D.3d 1367 (4th Dep’t 2012) (rejecting duplicity claim;
defendant’s multitude of punches and kicks delivered over short
time frame, without apparent abeyance and triggered by single
incidence of anger, constituted single assault); see also People
v. Kaid, 43 A.D.3d 1077, 1079-80 (2d Dep't 2007); People v. Hines,
39 A.D.3d 968, 969 (3d Dep’t 2007). Evidence that defendant, after
starting to stab Khalifa in the street, inflicted some additional
stab wounds at the storefront doorway after Khalifa had tried to
escape from him, did not make each charged count duplicitous. See
id. (fact that assault moved from inside apartment to outside when
victim attempted to escape did not render count duplicitous).

Moreover, and contrary to defendant's unpreserved argument
(Def.Brief at 58-59), the prosecutor’s summation comments (the
prosecutor’s alleged “erroneous statement of the law”) did not
somehow make each count duplicitous. First, the jury received its
instructions on the law from the court, not the prosecutor. The

instructions were proper, and the trial evidence described a single

60
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 69 of 87 PagelD #: 1136

criminal transaction. Defendant cites no case for the proposition
that a prosecutor’s summation comments may render a count
duplicitous.

Second, the prosecutor appropriately argued on summation that
the jury should reject the justification defense because, when the.
entirety of defendant’s ASRESOREAET with Khalifa was considered,
it was clear that the amount of physical force used by defendant
exceeded the extent necessary to repel any perceived threat of
attack by Khalifa (see, supra, at 29-30, 55-57). Some of the
jurors may have concluded that from the moment defendant first
stabbed Khalifa, defendant was unjustified. Other jurors may have
concluded that defendant might have been justified in stabbing
‘Khalifa once or twice but was not justified in inflicting all five
wounds, including ones to Khalifa’s head while Khalifa. was on the
ground. Either way, the jurors were unanimous that defendant
committed the charged second-degree assault, consisting of the
infliction of five stab wounds with a dangerous instrument causing
physical injury to Khalifa, and that defendant was not justified
in using this degree of force.

Thus, there was no chance in this case that individual jurors
Might have convicted defendant of second-degree assault based on
different offenses. See Kaid, 43 A.D.3d at 1079 (explaining that

prohibiting duplicitous counts prevents the possibility that

61
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 70 of 87 PagelD #: 1137

individual jurors might convict defendant of a count on the basis
of different offenses).

Accordingly, defendant's claim should be rejected.

62
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 71 of 87 PagelD #: 1138

POINT V

DEFENDANT’ S CLAIM THAT THE COURT IMPROPERLY
PRECLUDED TESTIMONY OF DEFENDANT'S WIFE [5
UNPRESERVED AND MERITLESS. IN ANY EVENT, ANY
ERROR WAS HARMLESS.

 

The day after defendant had completed his testimony, defense
counsel sought to call his wife, Nicole McGriff, to testify.
Defense counsel stated that Nicole had been defendant’s wife for
25 years, knew his hobbies, knew that he repaired wires and
speakers, and knew that “the instrument that was used in this
incident” was “a wire stripper,” contrary to the prosecutor’s
“repeatedly calling it a knife.” The prosecutor argued that
whether the instrument was a knife or wire-stripper was
“collateral”; either object was a “dangerous instrument.” The
court stated that the proposed evidence was collateral, and added,
“IT don’t see oe that’s relevant,” repeating the phrase for
emphasis. Instead of explaining to the court why the syortered
proof would be relevant, defense counsel merely stated, “Note my
exception” (277-788).

Now, for the first time, defendant argues that his wife’s
testimony about defendant’s “habit” of carrying a wire-stripper
would have corroborated his own testimony and thereby bolstered
his credibility, which was a central issue in the case (Def.Brief
at 61-62). Defendant, however, never provided that explanation to

the court below, and also never claimed that preclusion would

63
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 72 of 87 PagelD #: 1139

violate his constitutional rights. Therefore, his current claim
of error is SARSRBBERAR, See People v. Estevez, 95 A.D.3d 1232,
1233 (2d Dep’t 2012) (because specific arguments made by defendant
on appeal were not made below, his claim that court deprived him
of a fair trial and right to present a defense was unpreserved) ;
see also, People v. Lane, 7 N.Y¥.3d 888, 889 (2006); People v.
Ramsundar, 138 A.D.3d 892, 893 (2d Dep’t 2016).

In any event, the trial court properly exercised its
discretion in precluding Mrs. McGriff’s testimony. See People v.
Aska, 91 N.Y¥.2d 979, 981 (1998) (court has broad discretion in
making evidentiary rulings and may preclude proffered evidence
that it determines is collateral or not relevant).

While Mrs. McGriff may have been able to testify that her
husband used a wire-stripper for his hobby of repairing headphones,
she was not with her husband at the time of the crime and could
not have testified about what instrument defendant possessed when
he stabbed Khalifa. Although counsel asserted that Mrs. McGriff
“knows the instrument that was used in this incident and can attest
to what it was” (277), counsel failed to explain why Mrs. McGriff
would “know” that on the day and time of the crime defendant had
a wire-stripper in his pocket. For example, counsel did not assert
that Mrs. McGriff had seen her husband put a wire-stripper in his
pocket that morning, or that he always carried around a wire-

stripper, such that his carrying of a wire-stripper qualified as

64
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 73 of 87 PagelD #: 1140

habit evidence. Cf, People v. D’Arton, 289 A.D.2d 711 (3d Dep’t

 

2001) (testimony of deceased’s wife that husband “at all times”
carried $500-1,000 in cash in his pockets was admissible as habit
evidence to prove he acted in accordance with that habit on
occasion at issue). See generally Rivera v. Anilesh, 8 N.¥.3d 627
(2003).

It was undisputed that defendant pulled from his pocket a
sharp, pointed instrument and that he used that instrument to
repeatedly stab Khalifa. Given this concession, the fact that
defendant’s wife could corroborate his testimony that he had a
hobby of repairing headphones and that he used a wire-stripper for
such hobby, was simply see, eee material to mandate the
admission of her testimony. It would have been improper for
‘geungal to have asked Mrs. McGriff to speculate, based only on the
knowledge of her husband’s hobby, about whether she thought
defendant had possessed a wire-stripper and not a knife when he
stabbed Khalifa.

Thus, in light of defendant's offer of proof, the court did
not abuse its discretion in precluding Mrs. McGriff’s testimony.

See People v. Frazier, 125 A.D.3d 551 (lst Dep’t 2015) (court

 

properly exercised its discretion te preclude defendant from
calling his mother to testify, as she was not present for the
incident and any probative value of the proposed testimony was

outweighed by the risk of confusing or misleading the jury or

65
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 74 of 87 PagelD #: 1141

inviting improper speculation); see also People v. Arroyo, 77
N.¥.2d 947, 948 (1991) (trial court’s preclusion of defendant’s
mother’s testimony was not reversible error because defendant's
offer of proof was insufficient to alert court that mother’s
testimony was relevant because it would corroborate details of
defendant’s account).

In any RRR, even assuming that the court should have
permitted Mrs. McGriff to testify that defendant used a wire-
stripper for his hobby and that she somehow knew the instrument
that he had used in the assault was a wire-stripper, any error was
harmless.

Bearing in mind that as a wife of 25 years, Mrs. McGriff might
very well say anything to protect her beloved, the jury would
naturally have viewed defendant’s wife’s testimony with some
skepticism. Additionally, given that Mrs. McGriff was not at the
crime scene, it is not clear how she could have said with any
certainty that defendant had used a wire-stripper and not a knife
against Khalifa. Moreover, the still-photograph showing defendant
holding a pointed instrument was in evidence, and the jury could
decide for itself what object was depicted and whether to believe
the three eyewitnesses who all testified that defendant had a
knife.

Finally, whether defendant had a knife or a wire-stripper,

was not the crux of the case. Ultimately, it did not make a

66
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 75 of 87 PagelD #: 1142

difference, because overwhelming evidence established that
defendant used whatever sharp, pointed instrument he pulled from
his pocket to stab Khalifa. Even if the jurors had credited
defendant’s testimony that he had used a wire-stripper (just like
the jurors might well have credited defendant’s testimony that
Khalifa had pursued him, shouting racial slurs), the jurors still
would have found defendant’s conduct La Ke a disproportionate and
unjustified use of force in response to any threat that Khalifa
might have posed (see, supra, at 29-30, 55-57).

Accordingly, even if the trial court erred in precluding Mrs.
McGriff’s testimony, this Court should affirm the judgment because
there is no significant probability that such error affected the

verdict. See People v.  Kello, 96 N.¥.2d 740, 743-44

 

(2001) (unpreserved confrontation clause claim subject to non-

constitutional standard for harmless error analysis).

67
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 76 of 87 PagelD #: 1143

POINT VI

DEFENDANT DID NOT MAKE OUT A PRIMA FACIE CASE
OF DISCRIMINATION BY THE PROSECUTOR IN JURY
SELECTION.

Although defendant attempts to dress up his Batson motion as
based on something more than just. the number of peremptory
challenges the prosecutor exercised against African-Americans, the
other circumstances cited by defense counsel below in reality added
nothing to his numbers-based claim. The Court of Appeals has
repeatedly stated that “purely numerical or statistical arguments
are ‘rarely conclusive in the absence of other facts and
circumstances’ to give rise to an inference of discrimination.”
People v. Hecker, 15 N.Y¥.3d 625, 651 (2010), quoting People v.
Brown, 97 N.¥.2d 500, 507 (2002). Here, the numbers cited by
defense counsel, which were disputed below, were insufficient to
make out a prima facie case. Moreover, it would not have been
difficult for the court below to have discerned from the record
the reasons why the prosecutor exercised a number of his
challenges, and those reasons substantially weakened defendant’s
numerical argument. Hence, the trial court properly denied the

defendant’s motion. See, e.g., People v. Santos 105 A.D.3d 1064

 

(2d Dep’t 2013).

68
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 77 of 87 PagelD #: 1144

To establish a prima facie showing of discrimination, the
defendant bears the burden of establishing that there exist facts
and other relevant circumstances that would support an inference
of impermissible discrimination. See Batson v. Kentucky, 476 U.S.
79, 96 (1986); Hecker, 15 N.Y¥.3d at 650-51; People v. Childress 81
NuY.20 263; 266 (1993).

There are “no fixed rules for determining what evidence will
give rise to an inference sufficient to establish a prima facie
case.” Id. at 266. However, as noted above, “purely numerical or
statistical arguments” are generally insufficient to make out a
prima facie case. Hecker, 15 N.¥.3d at 651; see also Santos, 105
A.D.3d at 1065.

Among the facts and circumstances that may support a claim of
a prima facie case are: the type of questions asked or statements
made by the prosecution during the voir dire; a showing that
members of the cognizable group were peremptorily challenged while
individuals of other groups with the same relevant characteristics
were not; a showing that members of the cognizable group were
challenged although their backgrounds or experience suggested that
they would likely be favorably disposed toward the prosecution;
and the fact that the defendant and the challenged juror are from
the same cognizable group. See Hecker, 15 N.Y.3d at 651-52.

In this case, defense counsel maintained that the prosecutor

exercised ten of his twelve peremptory challenges against African-

69
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 78 of 87 PagelD #: 1145

American prospective jurors. But the court rejected defense
counsel’s claim that Mendez, one of those ten jurors, was in fact
African-American. Additionally, the prosecutor disputed that
Solstad was African-American, and, in any event, defense counsel
acknowledged that the prosecutor had a race-neutral reason for
challenging her (J8.285 [“[F]or almost all of the African Americans
for whom the People challenged, the one outliner [sic] I think
being Andrea Solstad, I don’t believe there are race neutral
reasons that they were removed”] [emphasis added]). Furthermore,
although the prosecutor initially challenged Shaquan Nelson, he
ultimately withdrew his challenge, and Nelson was seated as the
second alternate. Thus, excluding these three prospective jurors
from the equation, as they should be, the fraction of allegedly
discriminatory peremptory challenges drops from 10 of 12 to 7 of
12.

These numbers were insufficient to make out a prima facie
case. See, e.g., Brown, 97 N.Y¥.2d at 508 (“People’s removal of
seven African-Americans through the exercise of eight peremptory
challenges was inadequate, without more, to require the trial court
to find a prima facie showing of discrimination”); People v.
Jenkins, 84 N.¥.2d 1001, 1003 (1994) (finding no prima facie case,
where defendant relied only on the number of African-American
jJurers challenged by prosecutor; prosecutor struck six black

jurors over three rounds of jury selection); People v. Willingham,

70
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 79 of 87 PagelD #: 1146

253 A.D.2d 533 (2d Dep’t 1998) (finding no prima facie case, where
defense counsel stated only that prosecutor had challenged eight
black venirepersons and had “no good reason” for his challenges) ;
People v. Lowe, 234 A.D.2d 564, 565 (2d Dep’t 1996) (finding no
prima facie case, where “defendant noted only that the prosecutor
had exercised seven peremptory challenges against black

venirepersons”); People v. Vidal, 212 A.D.2d 553 (2d Dep’t

 

1995) (finding no prima facie case, where defense counsel noted
only bare fact that prosecutor exercised five of his eight
peremptory challenges against black venirepersons”); People v.
Copeland, 197 A.D.2d 629 (2d Dep’t 1993) (finding no prima facie
case based upon “perfunctory statement that 10 excluded
prospective jurors were black”).
Indeed, as the Court of Appeals has noted:
In cases where we have sustained a prima facie
showing of purposeful discrimination absent a
100% exclusion rate of a cognizable group, the
moving party has placed other factors on the
record to meet the step one burden.
Hecker, 15 N.¥.3d at 653-54.
Here, defendant below did not maintain that any of the
_ African-American panelists whom the prosecutor struck articulated
pro-prosecution positions; or that the prosecutor struck African-
Americans while not striking similarly-situated panelists of other
races; or that the prosecutor asked questions or made statements

evincing bias.

#1
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 80 of 87 PagelD #: 1147

Moreover, the non-numerical arguments defense counsel did
make below do not add up to anything. First, defense SuSE
observed that four of the individuals whom the prosecutor struck
did not have much to say during the voir dire (JS.283). But to
say that a panelist revealed very little about herself or himself
is entirely different from arguing that the panelist said something
that would suggest a pro-prosecution predilection. In the latter
instance, the observation advances the argument for a prima facie
case (see Childress, 81 N.Y¥.2d at 267); in the former, it does
not, because a panelist’s inscrutability is a perfectly acceptable
reason for striking her or him. See Hecker, 15 N.¥.3d at 657-58
(an attorney’s explanation--that she challenged a prospective
juror in essence because she had not been able to learn anything

about her during voir dire--was a race-neutral explanation that a

 

trial court could credit); People v. Francis, 155 A.D.3d 1059 (2d
Dep’t 2017) (same).

second, defense counsel argued below that if the prosecutor
had not struck other prospective jurors who preceded Nelson, then
Nelson would have been on the main jury, rather than merely an
alternate (JS.284). But that observation, even if correct, did
not in any way impugn the race-neutrality of the prosecutor's
strikes of the African-American panelists who preceded Nelson or
his strike of Nelson. Finally, defense counsel asserted that the

majority of the jury was Caucasian (J5.285)--a disputed claim--

72
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 81 of 87 PagelD #: 1148

but even if correct, that assertion was merely another way of
Saying that the prosecutor had struck African-Americans, and not
an argument impugning the neutrality of the strikes,13

There are additional reasons why this Court should uphold the
determination of the trial court that defendant had not made out
a prima facie case. First, the prosecutor showed no hesitation to
provide reasons for his challenges, should the court ask him to do
so, stating, “[I]f the Court finds there is a pattern, I can, I
will meet my burden” (J5.286). Second, four African-Americans
were selected for the main jury of twelve, and the prosecutor, who
used only ten of his fifteen allotted challenges (see C.P.L.
§ 270.25[2] [b]), could have challenged more of them if his intent
had been to eliminate or minimize their representation on the jury.

Third, the record makes clear why the prosecutor challenged
some of the panelists covered by defeéendant’s Batson motion;
‘accordingly, the prosecutor’s credible, race-neutral reasons for
challenging those panelists would have been apparent to the trial
court. For example, the prosecutor challenged Solstad for cause,
because she had stated that it would be difficult to convict if

she did not hear from the victim. When his for-cause challenge

 

'8In his brief, defendant makes additional claims about why
the prosecutor’s challenges evinced a discriminatory intent (see
Defendant’s Brief at 67). But these claims, made for the first
time in this Court, are unpreserved. see People v. James, 99
N.Y¥.2d 264, 270 (2002).

 

13
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 82 of 87 PagelD #: 1149

was denied, he challenged Solstad peremptorily (JS.198-99).
Mendez, whom the prosecutor challenged peremptorily, also had
stated that it would be a problem for him if the victim did not
testify (J5.257-58, JS.260, JS.269). The issue of whether the
prospective jurors would need to hear the victim’s testimony was
obviously of great concern to the prosecutor; much of his voir
dire was devoted to this very issue (JS.92-93, JS.160-69, JS.257-
62). Furthermore, he had successfully challenged for cause another
juror, Mercene, on this basis (JS.193), and this was also almost
certainly the basis for his successful for-cause challenge of yet
another juror, Hidary (see JS.260-62, J8.277), and for his
peremptory challenge of a white juror, Barton (see JS.261-62).
Therefore, even assuming that Solstad and Mendez were African-
American (but see 69-70, supra), the court below would very likely
have understood why the prosecutor challenged them and have
commensurately discounted defendant’s motion.

Additionally, third-round panelist Laplante revealed, among
other problems she had, that she was a “very emotional person” who
“can’t make a decision” (J8.255-56), and second-round juror
panelist Stewart stated that she had been on a jury in a criminal
case in Brooklyn, and had been one of two holdouts, with the result
that there had been a mistrial (J5.158-59). It is not difficult
to understand that a prosecutor would be reluctant to select

individuals whose indecision or obstinacy might necessitate a

74
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 83 of 87 PagelD #: 1150

retrial. Consequently, this Court should reject defendant's

Batson claim.

VS
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 84 of 87 PagelD #: 1151

POINT VII

THE SENTENCE WAS NOT EXCESSIVE.

 

The court properly exercised its discretion in sentencing
defendant to seven years’ imprisonment and five years’ post-
release supervision. Defendant was convicted of second-degree
assault, a class D violent felony offense. See P.L. § 120.05(2).
As a second violent felony offender (the result of his prior first-
degree manslaughter conviction), he faced a minimum of five years’
to a maximum of seven years’ imprisonment. See P.L. § 70.04(3)(c).

The court reviewed the People’s pre-sentence letter and the
report prepared by defense counsel and counsel’s mitigation
specialise and listened to the statements of the parties prior to
sentencing (Sentencing Minutes at 2-7, 8).44. It also had the
opportunity to hear firsthand from defeniant when he testified at
trial and to evaluate his credibility and demeanor. Presumably
considering all this information, the court reasonably concluded
that a maximum sentence was appropriate. That sentence should not

be disturbed.

 

144 Appellate counsel, quoting defendant at sentencing,
incorrectly attributes defendant’s statements about someone
“lying” as concerning Khalifa (Def.Brief at 33); defendant was
complaining about the prosecutor.

76
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 85 of 87 PagelD #: 1152

CONCLUSION

THE JUDGMENT OF CONVICTION SHOULD BE AFFIRMED.

Dated: Brooklyn, New York
December 7, 2018

Respectfully submitted,

ERIC GONZALES
District Attorney
Kings County

LEONARD JOBLOVE

VICTOR BARALL

CAROLINE R. DONHAUSER

Assistant District Attorneys
of Counsel

17
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 86 of 87 PagelD #: 1153

PRINTING SPECIFICATIONS STATEMENT

Certificate of Compliance.
Pursuant to 22 NYCRR § 1250.8 (4)

This brief was prepared on a computer. A monospaced typeface
was used, as follows:

Name of typeface: Courier New
Point size: 12
Line spacing: Double

According to the word count of the word processing system
used to prepare the brief, the total number of words in the brief,
inclusive of point headings and footnotes and exclusive of pages
containing the table of contents, table of authorities, proof of
service, certificate of compliance, or any authorized addendum
containing decisions, . statutes, rules, regulations, etc., is
16,123.

Caroline R. Donhauser
Assistant District Attorney

78
Case 1:21-cv-00703-AMD-LB Document 6-8 Filed 04/15/21 Page 87 of 87 PagelD #: 1154
